LOAN AND SECURITY AGREEMENT

 

 

 

 

AD COMPUTER CORPORATION,

 

PAYROLL TAX FILING SERVICES, INC.

 

 

AND

 

ALL OTHER PERSONS JOINED HERETO AS A

BORROWER FROM TIME TO TIME, as Borrowers

 

WITH

 

UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION CORPORATION, as Guarantor

 

AND

 

 

METRO BANK, as Lender

 

 

 

 

 

Dated as of December 28, 2012

 

 



 

Table of Contents

 

Page

 

SECTION I. DEFINITIONS AND INTERPRETATION 1

 

  1.1. Terms Defined 1   1.2. Accounting Principles 14   1.3. Construction 14

 

SECTION II. THE LOAN 14

 

  2.1. Term Loan: 14   2.2. Advances and Payments: 15   2.3. Interest 15   2.4.
Additional Interest Provisions 15   2.5. Fees and Charges 16   2.6. Voluntary
and Mandatory Prepayments 16   2.7. Use of Proceeds 18   2.8. Capital Adequacy
18   2.9. Joint and Several Liability 18

 

SECTION III. COLLATERAL 19

 

  3.1. Collateral 19   3.2. Lien Documents 20   3.3. Other Actions 21   3.4.
Searches, Certificates: 21   3.5. Landlord’s and Warehouseman’s Waivers; Access
Agreements 22   3.6. Filing Security Agreement 22   3.7. Power of Attorney 22

 

SECTION IV. CLOSING AND CONDITIONS PRECEDENT TO ADVANCES 22

 

  4.1. Resolutions, Opinions, and Other Documents 22   4.2. Absence of Certain
Events 23   4.3. Warranties and Representations at Closing 24   4.4. Compliance
with this Agreement 24   4.5. Officers’ Certificate 24   4.6. Closing 24   4.7.
Waiver of Rights 24

 

SECTION V. REPRESENTATIONS AND WARRANTIES 24

 

  5.1. Organization and Validity 24   5.2. Places of Business 25   5.3. Pending
Litigation 25   5.4. Title to Properties 25   5.5. Consent 25   5.6. Taxes 25  
5.7. Financial Statements and Projections 26   5.8. Full Disclosure 26   5.9.
Subsidiaries 27



i

 

  

  5.10. Investments, Guarantees, Contracts, etc. 27   5.11. Government
Regulations, ERISA, etc. 27   5.12. Business Interruptions 28   5.13. Names and
Intellectual Property 29   5.14. Other Associations 29   5.15. Environmental
Matters 29   5.16. Investment Company Act 30   5.17. Capital Stock 30   5.18.
Solvency 30   5.19. Perfection and Priority 30   5.20. Commercial Tort Claims 31
  5.21. Letter of Credit Rights 31   5.22. Deposit Accounts 31   5.23.
Anti-Terrorism Laws 31   5.24. Delivery of Acquisition Documents 31   5.25.
Management Agreements 32

 

SECTION VI. AFFIRMATIVE COVENANTS 32

 

  6.1. Payment of Taxes and Claims 32   6.2. Maintenance of Properties and
Corporate Existence 32   6.3. Business Conducted 33   6.4. Litigation Notices 33
  6.5. Issue Taxes 34   6.6. Bank Accounts 34   6.7. ERISA Notices 34   6.8.
Financial Covenants 34   6.9. Financial and Business Information 35   6.10.
Officers’ Certificates 37   6.11. Audits and Inspection; Appraisals 37   6.12.
Reserved 37   6.13. Material Adverse Developments 37   6.14. Places of Business
38   6.15. Commercial Tort Claims 38   6.16. Letter of Credit Rights 38   6.17.
Lockbox 38   6.18. Evidence of Merger 38

 

SECTION VII. NEGATIVE COVENANTS: 38

 

  7.1. Merger, Consolidation, Dissolution or Liquidation 38   7.2. Acquisitions
39   7.3. Liens and Encumbrances 39   7.4. Transactions With Affiliates or
Subsidiaries 39   7.5. Guarantees 39   7.6. Other Indebtedness 40   7.7. Loans
and Investments 40   7.8. Use of Lenders’ Name 40   7.9. Miscellaneous Covenants
40   7.10. Jurisdiction of Organization 40



ii

 

 

  7.11. Distributions 40   7.12. Material Agreement 40   7.13. Management
Arrangements 40   7.14. Tax Consolidation 41   7.15. Compliance with ERISA 41

 

SECTION VIII. DEFAULT 42

 

  8.1. Events of Default 42   8.2. Cure 44   8.3. Rights and Remedies on Default
45   8.4. Nature of Remedies 46   8.5. Set-Off 46

 

SECTION IX. MISCELLANEOUS 46

 

  9.1. Governing Law 46   9.2. Integrated Agreement 46   9.3. Waiver 46   9.4.
Indemnity 47   9.5. Time 47   9.6. Expenses of Lender 47   9.7. Brokerage 48  
9.8. Notices 48   9.9. Headings 49   9.10. Survival 49   9.11. Successors and
Assigns 49   9.12. Duplicate Originals 50   9.13. Modification 50   9.14.
Signatories 50   9.15. Third Parties 50   9.16. Discharge of Taxes, Borrower’s
Obligations, Etc. 50   9.17. Consent to Jurisdiction 50   9.18. Additional
Documentation 50   9.19. Advertisement 51   9.20. Waiver of Jury Trial 51  
9.21. Consequential Damages, etc. 51   9.22. Nonliability of Lender 51   9.23.
Confidentiality 51   9.24. Patriot Act Notice 52

 



iii

 

 



LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (“Agreement”) is dated this 28th day of
December, 2012, by and among AD Computer Corporation, a Pennsylvania corporation
(“ADC”), Payroll Tax Filing Services, Inc., a Pennsylvania
corporation(“Payroll”), each other Person joined hereto as a borrower from time
to time (ADC, Payroll and each other Person so joined hereto, each a “Borrower”
and collectively, “Borrowers”), UNIVERSAL BUSINESS PAYMENT SOLUTIONS ACQUISITION
CORPORATION (“Parent”), and METRO BANK, a Pennsylvania bank (“Lender”).

 

BACKGROUND

 

A. Borrowers desire to establish financing arrangements with Lender and Lender
is willing to make loans and extensions of credit to Borrowers under the terms
and provisions hereinafter set forth.

 

B. The parties desire to define the terms and conditions of their relationship
in writing.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

SECTION I. DEFINITIONS AND INTERPRETATION

 

1.1. Terms Defined: As used in this Agreement, the following terms have the
following respective meanings:

 

Account - All of the “accounts” (as that term is defined in the UCC) of each
Borrower, whether now existing or hereafter arising.

 

Account Debtor - Any Person obligated on any Account owing to a Borrower.

 

Accumulated Funding Deficiency - Any accumulated funding deficiency as defined
in Section 302(a) of ERISA.

 

Acquisition – The purchase of all of the outstanding Capital Stock of ADC and
Payroll by Parent pursuant to the Merger Agreement by (i) ADC’s acquisition of
all of the outstanding Capital Stock of Payroll and (ii) merger of ADC Merger
Sub, Inc. with and into ADC, with ADC surviving such merger.

 

Affiliate– With respect to any Person, (a) any Person which, directly or
indirectly through one or more intermediaries controls, or is controlled by, or
is under common control with, such Person, or (b) any Person who is a director
or officer (i) of such Person, (ii) of any Subsidiary of such Person, or (iii)
any Person described in clause (a) above. For purposes of this definition,
control of a Person shall mean the power, direct or indirect, (x) to vote 10% or
more of the Capital Stock having ordinary voting power for the election of
directors (or comparable equivalent) of such Person, or (y) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise. Control may be by ownership, contract, or otherwise.

 

 

 

Anti-Terrorism Laws– Any statute, treaty, law (including common law), ordinance,
regulation, rule, order, opinion, release, injunction, writ, decree or award of
any Governmental Authority relating to terrorism or money laundering, including
Executive Order No. 13224 and the USA Patriot Act.

 

Approved Management Fees – For each Loan Party, a payment on a quarterly basis
of the management fee set forth in Section 3(a) of the Management Agreement as
in effect on the Closing Date; provided, however, that payment of such Approved
Management Fees shall, at all times, be subject to the terms of the Management
Fee Subordination Agreement and that the aggregate amount of such management
fees shall not exceed $90,000 per fiscal quarter.

 

Asset Sale - The sale, transfer, lease, license or other disposition (whether
voluntary or involuntary), by Borrower, to any Person other than a Borrower, of
any Property now owned, or hereafter acquired, of any nature whatsoever in any
transaction or series of related transactions. An Asset Sale includes, but is
not limited to, a merger, consolidation, division, conversion, dissolution or
liquidation.

 

Authorized Officer - Any officer of any Borrower authorized by specific written
resolution of such Borrower to execute Compliance Certificates.

 

Bank Affiliate– With respect to Lender, any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
Lender. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (x) to vote 25% or more of any class of Capital Stock
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for any such Person, or (y) to direct
or cause the direction of the management and policies of such Person whether by
ownership of Capital Stock, contract or otherwise.

 

Bankruptcy Code – Title 11 of the United States Code entitled “Bankruptcy”, as
now or hereinafter in effect, or any successor statute.

 

Blocked Person– Section 5.23.

 

Borrowing Agent – ADC.

 

Business Day - A day other than Saturday or Sunday when Lender is open for
business in Harrisburg, Pennsylvania.

 

Capital Expenditures – For any period, the aggregate of all expenditures
(including that portion of Capitalized Lease Obligations attributable to that
period) made in respect of the purchase, construction or rehabilitation of fixed
or capital assets, determined in accordance with GAAP.

 

Capital Stock - Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
other ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing.

2

 

 

Capitalized Lease Obligations - Any Indebtedness represented by obligations
under a lease that is required to be capitalized for financial reporting
purposes in accordance with GAAP, consistently applied but excluding lease
obligations which would be classified as operating lease obligations in
accordance with GAAP as in effect on the date hereof.

 

Change of Control–The occurrence of any event which results in Parent ceasing to
beneficially own, directly or indirectly, 95% of the total outstanding Capital
Stock of each other Loan Party and their respective Subsidiaries.

 

Closing - Section 4.6.

 

Closing Date- Section 4.6.

 

Closing Fee - Section 2.5(a).

 

COBRA - The group health plan continuation coverage requirements of Section
4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.

 

Code – The Internal Revenue Code of 1986, as amended, or its predecessor or
successor, as applicable, and any United States Treasury regulations, revenue
rulings or technical information releases issued thereunder.

 

Collateral - All of the Property and interests in Property described in Section
3.1 of this Agreement and all other Property and interests in Property that now
or hereafter secure payment of the Obligations and satisfaction by Borrowers of
all covenants and undertakings contained in this Agreement and the other Loan
Documents.

 

Collateral Assignment – That certain Collateral Assignment of Agreements dated
as of the date hereof by Parent in favor of Lender, in form and substance
satisfactory to Lender.

 

Compliance Certificate - Section 6.10.

 

Consolidated Amortization Expense - For any period, the aggregate consolidated
amount of amortization expenses of Borrowers as determined in accordance with
GAAP.

 

Consolidated Depreciation Expense - For any period, the aggregate, consolidated
amount of depreciation expenses of Borrowers, as determined in accordance with
GAAP.

 

Consolidated EBITDA - For any period, the Consolidated Net Income(or deficit) of
Borrowers plus the sum of the following to the extent deducted in calculating
Consolidated Net Income for such period (i) Consolidated Interest Expense,
plus(ii) Consolidated Tax Expense, plus (iii) Consolidated Depreciation Expense,
plus (iv)Consolidated Amortization Expense, plus (v) other non-cash charges
(excluding reserves for future cash charges) for such period minus (vi) non-cash
charges previously added back to Consolidated Net Income in determining
Consolidated EBITDA to the extent such non-cash charges have become cash charges
during such period minus (vii) to the extent included in calculating
Consolidated Net Income, any other non-recurring cash or non-cash gains during
such period, all as determined in accordance with GAAP.

3

 

 

Consolidated Interest Expense - For any period (without duplication), the
aggregate, consolidated amount of interest expense required to be paid or
accrued during such period on all Indebtedness of Borrowers outstanding during
all or any part of such period, as determined in accordance with GAAP.

 

Consolidated Net Income - For any period, aggregate consolidated net income
after taxes of Borrowers(excluding extraordinary losses and gains and all
non-cash income, interest income and tax credits, rebates and other benefits),
all as determined in accordance with GAAP.

 

Consolidated Tax Expense - For any period, the aggregate consolidated amount of
income tax expenses of Borrowers, as determined in accordance with GAAP

 

Consolidated Total Debt – At any time, the aggregate consolidated Indebtedness
of Borrowers, as determined in accordance with GAAP.

 

Debt Coverage Ratio - For any period, the ratio of (i) the sum of Consolidated
Net Income for such period plus Consolidated Interest Expense for such period
plus Consolidated Depreciation Expense for such period plus Consolidated
Amortization Expense for such period minus Distributions made during such period
to (ii) without duplication, the sum of scheduled principal payments on account
of long term Indebtedness of Borrowers (excluding the Deferred Acquisition
Compensation)made during such period plus the sum of scheduled lease payments on
account of Capitalized Lease Obligations made during such period plus
Consolidated Interest Expense for such period, all as determined in accordance
with GAAP.

 

Default - Any event, act, condition or occurrence which with notice, or lapse of
time or both, would constitute an Event of Default hereunder.

 

Default Rate – Section 2.4(b).

 

Deferred Acquisition Compensation–The amount of $2,000,000 to be paid to the
Stockholders (as defined in the Merger Agreement) on December 28, 2014 pursuant
to the Merger Agreement.

 

Disqualified Stock - Any Capital Stock which by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable) or
upon the happening of any event (i) matures or is mandatorily redeemable for any
reason, (ii) is convertible or exchangeable for Indebtedness or Capital Stock
that meets the requirements of clauses (i) and (ii), or (iii) is redeemable at
the option of the holder thereof, in whole or in part, in each case on or prior
to the date that is ninety-one (91) days after the Term Loan Maturity Date.

 

Distribution-

 

a. Cash dividends or other cash distributions (including tax distributions) on
any now or hereafter outstanding Capital Stock of any Loan Party;

 

b. The redemption, repurchase, defeasance or acquisition of such Capital Stock
or of warrants, rights or other options to purchase such Capital Stock; and

4

 

 

c. Any loans or advances (other than salaries), to any shareholder or other
holder of Capital Stock of any Loan Party.

 

DOL – United States Department of Labor, or any governmental agency or
instrumentality succeeding to the functions thereof.

 

Dollar, Dollars and U.S. Dollars and the Symbol $ - Lawful money of the United
States of America.

 

Earn Out Payments – Cash payments made by a Borrower pursuant to earn out
liabilities incurred in connection with the acquisition of all or a substantial
part of the assets or Capital Stock of a Person.

 

Employee Pension Plan– Any Plan which is subject to Part 3 of Subtitle B of the
Title 1 of ERISA.

 

Employment Agreements – Collectively, the Key Employment Agreements, as defined
in the Merger Agreement as in effect on the date hereof.

 

Environmental Laws– Any and all Federal, foreign, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees and any
and all common law requirements, rules and bases of liability regulating,
relating to or imposing liability or standards of conduct concerning pollution,
protection of the environment, or the impact of pollutants, contaminants or
toxic or hazardous substances on human health or the environment, as now or may
at any time hereafter be in effect from time to time.

 

ERISA– The Employee Retirement Income Security Act of 1974, as amended, and any
regulations issued thereunder by the DOL or PBGC.

 

ERISA Affiliate– (i) Any corporation included with any Loan Party in a
controlled group of corporations within the meaning of Section 414(b) of the
Code, (ii) any trade or business (whether or not incorporated) which is under
common control with any Loan Party within the meaning of Section 414(c) of the
Code; or (iii) any member of an affiliated service group of which any Loan Party
is a member within the meaning of Section 414(m) of the Code.

 

Event of Default– Section 8.1.

 

Excess Cash Flow - means, as of the last day of any fiscal year,
(i) Consolidated Net Income plus Consolidated Depreciation Expense plus
Consolidated Amortization Expense, minus(ii) solely to the extent not deducted
in computing Consolidated Net Income, Permitted Tax Distribution, minus(iii) the
sum of mandatory prepayments under Section 2.6(c), (d) or (e) plus scheduled
payments of principal on Indebtedness paid in cash, minus (iv) any net increase
in working capital during such period, minus (v) an amount equal to the amount
of all non-cash credits included in arriving at such Consolidated Net Income,
minus (vi) the amount of unfinanced capital expenditures made in cash during
such fiscal year, minus (vii) the aggregate amount of unfinanced cash
consideration paid by the Borrowers in connection with investments (including
acquisitions) made during such fiscal year, plus (viii) any net decrease in
working capital during such period, in each case for such fiscal year, all as
determined in accordance with GAAP.

5

 

 

Excluded Equity Issuance – Any issuance of (or capital contribution to any Loan
Party in respect of any such issuance) (i) Capital Stock (other than
Disqualified Stock) by a Borrower to management, employees, directors or other
service providers of such Borrower under any employee stock option or stock
purchase plan or agreement or other employee benefits plan (including, without
limitation, the repayment of any loan made to such management or employee in
connection with such issuance), or (ii) Capital Stock by a Loan Party to a Loan
Party; provided that no issuance of Capital Stock that gives rise to a Change of
Control shall be included in the definition of Excluded Equity Issuance.

 

Excluded Property – With respect to a Borrower, (i) any “intent-to-use”
trademark until such time as such Borrower begins to use such trademark,
(ii) any Property now or hereafter held by such Borrower to the extent (but only
to the extent) such item is subject to an agreement which contains a term or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a Person (other than any Loan
Party) to, the creation, attachment or perfection of the security interest
granted herein, and in each case solely to the extent that such restriction,
prohibition and/or requirement of consent is effective and enforceable under
applicable law and is not rendered ineffective by applicable law (including,
without limitation, pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC), and (iii) any Trust Account; provided, however that (x) Excluded Property
shall not include any proceeds of any such item, and (y) any item of Excluded
Property that at any time ceases to satisfy the criteria for Excluded Property
(whether as a result of the applicable Loan Party obtaining any necessary
consent, any change in any rule of law, statute or regulation, or otherwise),
shall no longer be Excluded Property.

 

Executive Order No. 13224 - The Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced and as may be in effect
from time to time.

 

Expenses - Section 9.6.

 

GAAP- Generally accepted accounting principles as in effect on the Closing Date
applied in a manner consistent with the most recent audited financial statements
of Borrowers furnished to Lender and described in Section 5.7 herein.

 

General Intangibles – All “general intangibles” as defined in the UCC, and
without limitation of the foregoing, also all designs, patents, patent rights
and applications therefor, trademarks and registrations and applications
therefor, trade names, inventions, copyrights and all registrations and
applications therefor, license right, trade secrets, methods, know how,
specifications, customer lists, franchises, tax refunds and unearned insurance
premiums.

 

Governmental Authority - Any federal, state or local government or political
subdivision, or any agency, authority, bureau, central bank, commission,
department or instrumentality of either, or any court, tribunal, grand jury, or
arbitration.

 

Guarantor– Collectively, Parent and any other Person who may hereafter guaranty,
as surety, all of the Obligations.

6

 

 

Hazardous Substances - Any substances defined or designated as hazardous or
toxic waste, hazardous or toxic material, hazardous or toxic substance or
similar term, under any Environmental Law.

 

Hedging Agreements - Any Interest Hedging Instrument or any other interest rate
protection agreement, foreign currency exchange agreement, commodity purchase or
option agreement, or any other interest rate hedging device or swap agreement
(as defined in 11 U.S.C. § 101 et. seq.).

 

Indebtedness - Of any Person at any date, without duplication, (i) all
indebtedness of such Person for borrowed money (including with respect to
Borrowers, the Obligations) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), including
without limitation the Deferred Acquisition Compensation, (ii) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (iii) all Capitalized Lease Obligations of such Person, (iv)
the face amount of all letters of credit issued for the account of such Person
and all drafts drawn thereunder, (v) all obligations of other Persons which such
Person has guaranteed, (vi) Disqualified Stock, (vii) all net obligations of
such Person under Hedging Agreements, (viii) all liabilities secured by any Lien
on any property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof and (ix) all obligations to make
Earn Out Payments to the extent such obligation is required to be included as a
liability on the balance sheet of such Person in accordance with GAAP.

 

Intellectual Property - Property constituting under any applicable law a patent,
patent application, copyright, trademark, service mark, trade name, mask work,
trade secret or license or other right to use any of the foregoing.

 

Interest Hedging Instrument - Any documentation evidencing any interest rate
swap, interest “cap” or “collar” or any other interest rate hedging device or
swap agreement (as defined in 11 U.S.C. § 101 et. seq.) between any Borrower and
Lender (or any Affiliate of Lender).

 

Inventory– All of the “inventory” (as that term is defined in the UCC) of each
Borrower, whether now existing or hereafter acquired or created.

 

IRS - Internal Revenue Service.

 

Jet Pay Documents – That certain Amendment, Guarantee and Waiver Agreement made
by each of Parent, Ten Lords, Ltd and JetPay, LLC as of December 28, 2012.

 

Lien- Any interest of any kind or nature in property securing an obligation owed
to, or a claim of any kind or nature in property by, a Person other than the
owner of the Property, whether such interest is based on the common law,
statute, regulation or contract, and including, but not limited to, a security
interest or lien arising from a mortgage, encumbrance, pledge, conditional sale
or trust receipt, a lease, consignment or bailment for security purposes, a
trust, or an assignment. For the purposes of this Agreement, each Borrower shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement or other arrangement pursuant to which title to
the Property has been retained by or vested in some other Person for security
purposes.

7

 

 

LIBOR — The rate of interest per annum in Dollars (rounded upwards, if
necessary, at Lender’s option, to the next 100th of one percent) equal to (i)
the British Bankers Association LIBOR Rate (“BBA LIBOR”), for an interest period
of one year as published by Bloomberg (or such other commercially available
source providing quotations of BBA LIBOR as designated by Lender from time to
time) at approximately 11:00 A.M. (London time) 2 London Banking Days prior to
the date of determination for a term of one year; provided however, if more than
one BBA LIBOR Rate is specified, the applicable rate shall be the arithmetic
mean of all such rates and provided further, that if such BBA LIBOR is not
available, the rate shall be the average rate of interest per annum at which
deposits in Dollars are offered for such one year period to major banks in
London, England at approximately 11:00 A.M. (London time) 2 London Banking Days
prior to the first day of such LIBOR Interest Period for a term comparable to
such LIBOR Interest Period, as determined by the Lender, divided by (ii)1.00
minus the percentage (expressed as a decimal) which is in effect from time to
time under Regulation D, as such regulation may be amended from time to time or
any successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D.

 

Loan Parties – Collectively, Guarantors and Borrowers.

 

Loan Documents – Collectively, this Agreement, the Term Loan Note, the Surety
and Guaranty Agreements, the Perfection Certificate, the Management Fee
Subordination Agreement, the Pledge Agreement, the Collateral Assignment, the
Trademark Security Agreement and all agreements, instruments and documents
executed and/or delivered in connection therewith, all as may be supplemented,
restated, superseded, amended or replaced from time to time.

 

London Banking Days — Any day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

 

Management Agreement – That certain Advisory Agreement dated as of the date
hereof between Parent and ADC, a true and correct copy of which is attached
hereto as Exhibit “B”.

 

Management Fee Subordination Agreement – That certain Management Fee
Subordination Agreement executed by Parent in favor of Lender, in form and
substance satisfactory to Lender, on or prior to the Closing Date.

 

Material Adverse Effect - A material adverse effect with respect to (a) the
business, assets, properties, financial condition, stockholders’ equity,
contingent liabilities, material agreements or results of operations of
Borrowers on a consolidated basis, or (b) Borrowers’ ability (on a consolidated
basis) to pay the Obligations in accordance with the terms hereof, or (c) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights and remedies of Lender hereunder or thereunder or (d) the
validity, perfection, priority or enforceability of the Liens granted to Lender
in respect of the Collateral.

 

Merger Agreement – That certain Agreement dated as of July 6, 2012, by and among
Parent, ADC Merger Sub, Inc., ADC, Payroll, Carol and C. Nicholas Antich as
Joint Tenants, C. Nicholas Antich, Carol Antich, Eric Antich, Lynn McCausland,
the B N McCausland Trust, Joel E. Serfass and C. Nicholas Antich, as
representative, as amended to the date hereof.

8

 

 

Multiemployer Plan– A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which any Loan Party, any Loan Party’s Subsidiaries or any ERISA
Affiliate is required to contribute.

 

Net Proceeds – With respect to (a) an Asset Sale, the cash proceeds of such sale
less (i) the reasonable direct cost relating to such (including sales
commissions and legal, accounting and investment banking fees, commissions and
expenses and taxes paid); (b) an issuance of Capital Stock of any Loan Party or
a Subsidiary thereof, the aggregate amount received in cash in connection with
such issuance minus the reasonable and customary fees, commissions and other
out-of-pocket expenses incurred by Loan Parties in connection with such
issuance; (c) property or casualty insurance proceeds or condemnation award
proceeds, the amount of such proceeds minus the reasonable and customary fees
and other out-of-pocket expenses and taxes paid incurred by the Loan Parties in
connection with recovering such proceeds; and (d) the issuance or incurrence of
additional Indebtedness, the aggregate amount received in cash in connection
with such issuance or incurrence minus the reasonable and customary fees,
commissions and other out-of-pocket expenses incurred by Loan Parties in
connection with such issuance.

 

Obligations - All existing and future debts, liabilities and obligations of
every kind or nature at any time owing by any Loan Party to Lender or any other
subsidiary of Lender or Bank Affiliate, whether under this Agreement, or any
other existing or future instrument, document or agreement, between a Loan Party
and Lender or any other subsidiary of Lender or Bank Affiliate, whether joint or
several, related or unrelated, primary or secondary, matured or contingent, due
or to become due (including debts, liabilities and obligations obtained by
assignment), and whether principal, interest, fees, indemnification obligations
hereunder or Expenses (specifically including interest accruing after the
commencement of any bankruptcy, insolvency or similar proceeding with respect to
any Loan Party, whether or not a claim for such post-commencement interest is
allowed), including, without limitation, debts, liabilities and obligations in
respect of the Term Loan and any extensions, modifications, substitutions,
increases and renewals thereof; any amount payable by any Loan Party or any
Subsidiary of any Loan Party pursuant to an Interest Hedging Instrument; the
payment of all amounts advanced by Lender or any other subsidiary of Lender or
Bank Affiliate to preserve, protect and enforce rights hereunder and in the
Collateral; and all Expenses incurred by Lender or any other subsidiary of
Lender or Bank Affiliate. Without limiting the generality of the foregoing,
Obligations shall include any other debts, liabilities or obligations owing to
Lender or any other subsidiary of Lender or Bank Affiliate in connection with
any lockbox, cash management, or other services (including electronic funds
transfers or automated clearing house transactions) provided by Lender or any
other subsidiary of Lender or Bank Affiliate to any Loan Party, as well as any
other loan, advances or extension of credit, under any existing or future loan
agreement, promissory note, or other instrument, document or agreement between a
Loan Party and Lender or any other subsidiary of Lender or Bank Affiliate.

 

Organizational Documents – With respect to any Person (other than an individual)
the documents by which such Person was organized (such as a certificate of
incorporation or organization) and which relate to the internal governance of
such Person (such as bylaws, partnership agreement or an operating or limited
liability agreement).

 

Parent – As defined in the recitals.

9

 

 

PBGC - Pension Benefit Guaranty Corporation, or any governmental agency or
instrumentality succeeding to the functions thereof.

 

Perfection Certificate - The Perfection Certificate provided by Borrowers to
Lender on or prior to the Closing Date in form and substance satisfactory to
Lender.

 

Permitted Indebtedness – (i) Indebtedness to Lender in connection with Term Loan
or otherwise pursuant to the Loan Documents; (ii) Indebtedness under Hedging
Agreements entered into for the sole purpose of hedging in the normal course of
business and not for speculative purposes; (iii) purchase money Indebtedness
(including Capitalized Lease Obligations) hereafter incurred by any Borrower to
finance the purchase of fixed assets; provided that, (a) such Indebtedness
incurred in any fiscal year shall not exceed in the aggregate $250,000, (b) such
Indebtedness shall not exceed the purchase price of the assets funded and (c) no
such Indebtedness may be refinanced for a principal amount in excess of the
principal amount outstanding at the time of such refinancing, (iv) Indebtedness
existing on the Closing Date that is identified and described on Schedule
“1.1(a)” attached hereto and made part hereof, including refinancing,
replacement and renewals of such Indebtedness, provided that any refinancing
shall not exceed the amount then outstanding, (v) Indebtedness incurred in the
ordinary course of business for surety bonds and performance bonds obtained in
connection with workers’ compensation, unemployment insurance and other social
security legislation, (vi) Indebtedness representing deferred compensation or
reimbursable expenses owed to officers, directors, employees or agents of any
Borrower in the ordinary course of business, and (vii) other unsecured
Indebtedness, of a type not described above, not to exceed $500,000 in the
aggregate at any time outstanding.

 

Permitted Investments - (i) investments and advances existing on the Closing
Date that are disclosed on Schedule “5.10(a)”; (ii) cash and cash equivalent
investments, and Accounts and trade credit created in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;
(iii) bank deposits in the ordinary courts of business; (iv) investments in
securities of Account Debtors received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such Account Debtors or
acquired in connection with the settlement of delinquent Accounts in the
ordinary courts of business; (v) deposits, prepayments and other credits to
suppliers and deposits in connection with lease obligations, taxes, insurance
and similar items, in each case made in the ordinary course of business and
securing contractual obligations of a Loan Party; (vi) investments in prepaid
expenses, utility and workers’ compensation, performance and other similar
deposits, each as entered into in the ordinary course of business; (vii) Hedging
Agreements entered into for the sole purpose of hedging in the normal course of
business and not for speculative purposes; (viii) obligations issued or
guaranteed by the United States of America or any agency thereof;
(ix) commercial paper with maturities of not more than 180 days and a published
rating of not less than A-1 or P-1 (or the equivalent rating) by a nationally
recognized investment rating agency; (x) certificates of time deposit and
bankers’ acceptances having maturities of not more than 180 days and repurchase
agreements backed by United States government securities of Lender or another
commercial bank if (A) such bank has a combined capital and surplus of at least
$500,000,000, or (B) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (xi) U.S. money market
funds that invest solely in obligations issued or guaranteed by the United
States of America or an agency thereof; (xii) loans and advances to employees
not to exceed $100,000 in the aggregate outstanding at any time; (xiii)
investments consisting of loans or advances made to another Loan Party or a
Subsidiary thereof in an aggregate amount not to exceed $250,000 in the
aggregate outstanding at any time; (xiv) other Investments, which together with
any investments described in clause (xiii) of this definition, shall not exceed
$300,000 in the aggregate outstanding at any time; and (xv) the Proceeds Loan.

10

 

 

Permitted Liens - (i) Liens securing taxes, assessments or governmental charges
or levies for amounts that are not yet due and payable, (ii) Liens of suppliers,
carriers, materialmen, warehousemen, workmen or mechanics and other similar
Liens, in each case imposed by law or arising in the ordinary course of business
and for amounts that are not yet due and payable; (iii) Liens incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance, social security and other like laws
(excluding Liens arising under ERISA); (iv) pledges or cash deposits made in the
ordinary course of business (a) to secure the performance of bids, tenders,
leases, sales or other trade contracts (other than for the repayment of borrowed
money or the payment of a deferred purchase price for property or services,) or
(b) made in lieu of, or to secure the performance of, surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation); (v) Liens of landlords and mortgagees of landlords (a) with respect
to any landlord, solely arising by statute or, with respect to any mortgagee
arising by statute or under any contractual obligations entered into in the
ordinary course of business, (b) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (c) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (d) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP; (vi) non-exclusive Intellectual Property licenses granted in the
ordinary course of business; (vii) Liens in favor of collecting banks arising
under Section 4-210 of the UCC and other banker’s liens arising by operation of
law; (viii) Liens on fixed assets securing purchase money Indebtedness permitted
under Section 7.6; provided that, (a) such Lien attached to such assets
concurrently, or within 20 days of the acquisition thereof, and only to the
assets so acquired, and (b) a description of the asset acquired is furnished to
Lender; (ix) Liens existing on the Closing Date and shown on Schedule “1.1(b)”
attached hereto and made part hereof; (x) Liens in favor of Lender securing the
Obligations; and (xi) Liens securing appeal bonds and judgments with respect to
judgments that do not otherwise result in or cause an Event of Default.

 

Permitted Parent Distributions –Distributions from ADC to Parent that meet each
of the following conditions: (i) commencing with the fiscal year ending December
31, 2013 and continuing for each fiscal year thereafter, such Distribution is
made no less than 10 Business Days nor more than 90 days after delivery to
Lender of the audited financial statements for such fiscal year (the “Parent
Distribution Period”), (ii) the Debt Coverage Ratio for such fiscal year is
greater than 1.30 to 1.00, (iii) no Default or Event of Default exists at the
time such Distribution is made, or after giving pro forma effect to such
Distribution as if it had been made on the last day of such fiscal year, (iv)
Loan Parties shall have delivered to Lender at least 10 Business Days prior to
such Distribution a written calculation, in form and substance reasonably
satisfactory to Lender, demonstrating pro forma compliance with this Agreement
after giving effect to such Distribution and the financial details underlying
such calculation, and (v) such Distribution, in the aggregate with all other
Distributions made by ADC to Parent during the Parent Distribution Period for
such fiscal year, does not exceed (I) twenty-five percent (25%) of Borrowers’
Excess Cash Flow for such fiscal year for the fiscal years ending December 31,
2013 and December 31, 2014, or (II) provided that the Deferred Acquisition
Compensation has been paid in accordance with the Merger Agreement, forty
percent (40%) of Borrowers’ Excess Cash Flow for such fiscal year for the fiscal
year ending December 31, 2015 and thereafter. Excess Cash Flow shall be
determined for any fiscal year using the figures set forth in the audited
financial statements and the Compliance Certificate delivered by Borrowers
pursuant to Section 6.9 for such fiscal year.

 

Permitted Tax Distributions – Distributions from ADC to Parent that meet each of
the following conditions: (i) the amount of such Distributions for each fiscal
quarter, and for each fiscal year on an aggregate basis, shall not exceed
(without duplication) the lesser of (A) the aggregate income tax liability for
the applicable period of an affiliated, combined, consolidated or unitary group
that includes Parent, ADC or any Subsidiary of ADC (or both ADC and one of more
such Subsidiaries) and (B) the aggregate income tax liability that would be
determined for the applicable period if ADC filed tax returns as the common
parent of an affiliated, combined, consolidated or unitary group that included
only ADC and its Subsidiaries, provided, however that reasonable estimates of
such amounts in (A) or (B) for each fiscal quarter with respect to estimated
income taxes shall not violate this clause (i), (ii) Borrowers have not made any
payment directly to the applicable Government Authority Person attributable to
or in connection with the income tax liability to be paid by the proceeds of
such Distributions, (iii) Parent shall actually use such Distributions to pay
the income tax liabilities of an affiliated, combined, consolidated or unitary
group that includes Parent and one or more of the Borrowers within five (5)
Business Days of receipt, and (iv) Parent shall promptly, but in no event more
than five (5) Business Days of determining than an excess exists, refund to ADC
the excess of the amount of Distributions made for each such fiscal quarter and
fiscal year on aggregate basis over the income tax liability that would have
been determined for each such period it Parent had filed tax returns as the
common parent of an affiliated, combined, consolidated or unitary group that
included only Parent and Borrowers.

11

 

 

Person- An individual, partnership, corporation, trust, limited liability
company, limited liability partnership, unincorporated association or
organization, joint venture or any other entity.

 

Plan-An “Employee Pension Benefit Plan” (as defined in Section 3(2) of ERISA), a
“voluntary employees’ beneficiary association” (within the meaning of Section
501(a)(9) of the Code, or a “welfare benefit fund” (within the meaning of
Section 419 of the Code), which is maintained, or to which contributions are, or
are required to be, made, by any Loan Party, any Loan Party’s Subsidiaries or
any ERISA Affiliate, except a Multiemployer Plan.

 

Pledge Agreement – That certain collateral pledge agreement executed by Parent
and Borrowers in favor of Lender on or prior to the Closing Date, in form and
substance satisfactory to Lender.

 

Proceeds Loan– Section 2.7.

 

Prohibited Transaction- The meaning given to such term in Section 406 of ERISA,
Section 4975(c) of the Code and any Treasury regulations issued thereunder.

 

Property- Any interest of any Loan Party in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

 

Regulation D- Regulation D of the Board of Governors of the Federal Reserve
System comprising Part 204 of Title 12, Code of Federal Regulations, as in
effect from time to time, and any successor thereto.

12

 

 

Related Party – With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
such Person’s Affiliates.

 

Reorganization- Any reorganization as defined in Section 4241(a) of ERISA.

 

Reportable Event- With respect to any Employee Pension Plan, as event described
in Section 4043(c) of ERISA.

 

Requirement of Law – Collectively, all international, foreign, federal, state
and local laws, statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

Subsidiary- With respect to any Person at any time, (i) any corporation more
than fifty percent (50%) of whose voting stock is legally and beneficially owned
by such Person or owned by a corporation more than fifty percent (50%) of whose
voting stock is legally and beneficially owned by such Person; (ii) any trust of
which a majority of the beneficial interest is at such time owned directly or
indirectly, beneficially or of record, by such Person or one or more
Subsidiaries of such Person; and (iii) any partnership, joint venture, limited
liability company or other entity of which ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at such time owned directly or indirectly,
beneficially or of record, by, or which is otherwise controlled directly,
indirectly or through one or more intermediaries by, such Person or one or more
Subsidiaries of such Person.

 

Surety and Guaranty Agreement- That certain surety and guaranty agreement to be
executed by each Guarantor in favor of Lender, in form and substance
satisfactory to Lender, on or prior to the Closing Date.

 

Term Loan- Section 2.1(a).

 

Term Loan Maturity Date – December 28, 2019.

 

Term Loan Note - Section 2.1(b).

 

Total Leverage Ratio- The ratio of Borrowers’ (i) Consolidated Total
Indebtedness as of the date of determination, to (ii) Consolidated EBITDA for
the preceding four (4) fiscal quarters.

 

Trademark Security Agreement – That certain trademark security agreement to be
executed by each Borrower in favor of Lender, in form and substance satisfactory
to Lender, on or prior to the Closing Date.

 

Trust Account – Those certain accounts established from time to time for the
benefit of a Borrowers’ customers for the payment of payroll tax and other
employment tax obligations of such customers.

13

 

 

UCC- The Uniform Commercial Code as adopted in the Commonwealth of Pennsylvania,
as in effect from time to time.

 

Unfunded Capital Expenditures – Capital Expenditures that are not financed
through interest bearing Indebtedness.

 

Withdrawal Liability- Any withdrawal liability as defined in Section 4201 of
ERISA.

 

Other Capitalized Terms- Any other capitalized terms used without further
definition herein shall have the respective meaning set forth in the UCC.

 

1.2. Accounting Principles: Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, this shall be done in accordance with GAAP as in
effect on the Closing Date, to the extent applicable, except as otherwise
expressly provided in this Agreement. If there are any changes in GAAP after the
Closing Date that would affect the computation of the financial covenants in
Section 6.8, such changes shall only be followed, with respect to such financial
covenants, from and after the date this Agreement shall have been amended to
take into account any such changes.

 

1.3. Construction: No doctrine of construction of ambiguities in agreements or
instruments against the interests of the party controlling the drafting shall
apply to any Loan Documents.

 

SECTION II. THE LOAN

 

2.1. Term Loan:

 

a. Lender hereby agrees to advance to Borrowers, subject to the terms and
conditions of this Agreement, the sum of Nine Million Dollars ($9,000,000)
(“Term Loan”).

 

b. At Closing, Borrowers shall execute and deliver a promissory note to Lender
in the original principal amount of the Term Loan (“Term Loan Note”). The Term
Loan Note shall evidence Borrowers’ joint and several, unconditional obligation
to repay to Lender the Term Loan with interest as herein provided. The Term Loan
Note shall be in form and substance reasonably satisfactory to Lender.

 

c. The principal balance of the Term Loan shall be paid in equal monthly
installments of $107,142.86, commencing on January 31, 2013, and continuing on
the last day of each calendar month thereafter. A final installment of all
unpaid principal and all accrued and unpaid interest outstanding under the Term
Loan shall be due and payable on the Term Loan Maturity Date.

14

 

 

2.2. Advances and Payments:

 

a. Except to the extent otherwise set forth in this Agreement (or in the case of
an Interest Hedging Instrument under the applicable agreements), all payments of
principal and of interest on the Term Loan and all Expenses, fees,
indemnification obligations and all other charges and any other Obligations of
Borrowers, shall be made to Lender at its banking office at 3801 Paxton Street,
Harrisburg, PA 17111, or such other office as Lender may designate in writing,
in United States dollars, in immediately available funds. Each Borrower hereby
authorizes Lender and further agrees that Lender shall have the unconditional
right and discretion (and each Borrower hereby authorizes Lender) to
automatically deduct from any of such Borrower’s checking, operating and/or
deposit accounts (but excluding any Trust Account) with Lender all of such
Borrower’s Obligations as they become due from time to time under this Agreement
including, without limitation, interest, principal, fees, indemnification
obligations and reimbursement of Expenses. Each Borrower acknowledges that such
Borrower’s failure to maintain sufficient funds in any checking, operating or
deposit account for payment of any of the Obligations, or Lender’s failure to
charge any such account shall not relieve Borrowers of any payment obligation
under this Agreement or any other Loan Document. Any payments received prior to
2:00 p.m. Eastern time on any Business Day shall be deemed received on such
Business Day. Any payments (including any payment in full of the Obligations),
received after 2:00 p.m. Eastern time on any Business Day shall be deemed
received on the immediately following Business Day.

 

2.3. Interest:

 

a. The unpaid principal balance of the Term Loan shall bear interest, subject to
the terms hereof, at four percent (4.00%) per annum.

 

b. Interest shall be payable monthly, in arrears, on the first day of each month
beginning on the first day of the first full calendar month after the Closing
Date, and on the Term Loan Maturity Date.

 

2.4. Additional Interest Provisions:

 

a. All computations of interest on the Term Loan shall be made on the basis of a
three hundred sixty (360) day year and the actual number of days elapsed.

 

b. After the occurrence and during the continuance of an Event of Default
hereunder, the per annum effective rate of interest on all outstanding principal
under the Term Loan, shall at the option of Lender, be equal to seven percent
(7%) per annum (“Default Rate”). All such increases may be applied retroactively
to the date of the occurrence of the Event of Default. Borrowers agree that the
Default Rate payable to Lender is a reasonable estimate of Lender’s damages and
is not a penalty and that interest accruing at the Default Rate is payable on
demand.

 

c. All contractual rates of interest chargeable on outstanding principal under
the Term Loan shall continue to accrue and be paid even after Default, an Event
of Default, maturity, acceleration, judgment, bankruptcy, insolvency proceedings
of any kind or the happening of any event or occurrence similar or dissimilar.

 

d. Borrowers shall not be obligated to pay and Lender shall not collect interest
at a rate higher than the maximum permitted by law or the maximum that will not
subject Lender to any civil or criminal penalties. If, because of the
acceleration of maturity the payment of interest in advance or any other reason,
Borrowers are required, under the provisions of any Loan Document or otherwise,
to pay interest at a rate in excess of such maximum rate, the rate of interest
under such provisions shall immediately and automatically be reduced to such
maximum rate and any payment made in excess of such maximum rate, together with
interest thereon at the rate provided herein from the date of such payment,
shall be immediately and automatically applied to the reduction of the unpaid
principal balance of the Term Loan as of the date on which such excess payment
was made. If the amount to be so applied to reduction of the unpaid principal
balance exceeds the unpaid principal balance, the amount of such excess shall be
refunded by Lender to Borrowers.

15

 

 

2.5. Fees and Charges:

 

a. At Closing, Lender shall have fully earned and Borrowers shall be
unconditionally obligated to pay to Lender, a non-refundable fee (“Closing Fee”)
with respect to the Term Loan in the amount of Twenty Two Thousand Five Hundred
Dollars ($22,500), due and payable in full on the Closing Date.

 

b. Borrowers shall unconditionally pay to Lender a late charge equal to three
percent (3%) of any and all payments of principal or interest on the Term Loan
that are not paid within fifteen (15) days of the due date. Such late charge
shall be due and payable regardless of whether Lender has accelerated the
Obligations. Borrowers agree that any late fee payable to Lender is a reasonable
estimate of Lender’s damages and is not a penalty. The imposition of such late
fee shall not be deemed a waiver of any Event of Default.

 

2.6. Voluntary and Mandatory Prepayments:

 

a. Borrowers may prepay the Term Loan in whole or in part at any time or from
time to time, provided that any prepayment shall be accompanied by all accrued
and unpaid interest. Each Borrower hereby agrees that promptly upon demand (and
in any event within ten (10) Business Days of such demand) by Lender (which
demand shall be accompanied by a statement setting forth the basis for the
amount being claimed), Borrowers will, jointly and severally, indemnify Lender
against any net loss or expense which Lender may sustain or incur as a result of
any such prepayment, including any net loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by Lender to
fund or maintain the Term Loan, as reasonably determined by Lender. For the
purposes of this Section, all determinations of Lender’s net loss or expense
shall be made as if Lender had actually funded and maintained the Term Loan
based on the one-year LIBOR in effect on the Closing Date through the purchase
of deposits having a maturity corresponding to the repayment period for the Term
Loan and bearing an interest rate equal to the one-year LIBOR in effect on the
Closing Date. For clarity, the indemnity under this Section 2.6(a) shall only be
due and payable if one-year LIBOR at the time of such prepayment is lower than
one-year LIBOR as in effect on the Closing Date.

 

b. Upon any Asset Sale by any Borrower(other than the sale of Inventory in the
ordinary course of business), Borrowers shall prepay the Term Loan in an amount
equal to the Net Proceeds upon any Loan Party’s receipt thereof; provided,
however, that no such prepayment shall be required to be made if (i) no Event of
Default exists and the Net Proceeds from such Asset Sale are less than $100,000
in the aggregate or (ii) (A) no Event of Default then exists, (B) Borrowers
reinvest such Net Proceeds prior to the date that is one hundred and eighty
(180) days after the receipt of such Net Proceeds in assets of comparable or
superior quality and value to those sold and used or useful in the business of
Borrowers within one hundred and eighty (180) days following the receipt of such
Net Proceeds, and (C) the Net Proceeds from such Asset Sale are less than
$100,000 in the aggregate with the Net Proceeds from all other Asset Sales which
were not applied as a prepayment pursuant to this Section 2.6(b) during the
applicable fiscal year of Borrowers. The provisions of this Section 2.6(b) shall
not be deemed to be implied consent to any such disposition otherwise prohibited
by the terms and conditions of this Agreement.

16

 

 

c. Upon the incurrence by any Borrower of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Term Loan in an amount equal to 100% of the Net Proceeds received by such Person
in connection with such incurrence within five (5) Business Days of the date of
such receipt. The provisions of this Section 2.6(c) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms and
conditions of this Agreement.

 

d. If any Borrower or any Subsidiary thereof issues any Capital Stock (other
than Excluded Equity Issuances), Borrowers shall prepay the Term Loan in an
amount equal to the Net Proceeds of such issuance within five (5) Business Days
of receipt thereof.

 

e. Upon the receipt by any Borrower of any property or casualty insurance
proceeds or condemnation award proceeds, Borrowers shall prepay the Term Loan in
an amount equal to the Net Proceeds of such proceeds within five (5) Business
Days of receipt; provided, however, that no such repayment shall be required if,
and to the extent that, (i) no Event of Default then exists, and (ii)  Borrowers
reinvest such Net Proceeds for the repair, replacement or restoration of the
damaged or condemned property within one hundred and eighty (180) days following
the receipt of such proceeds.

 

f. Upon the receipt by any Loan Party of any purchase price adjustment (other
than a working capital adjustment), including any indemnity payment, received
pursuant to the Merger Agreement, if an Event of Default has occurred and is
continuing, Borrowers shall prepay the outstanding principal amount of the Term
Loan in an amount equal to 100% of such amounts received, as applicable, net of
(without duplication) any reasonable expenses incurred in collecting such
purchase price adjustment, within five (5) Business Days of the date of any such
receipt.

 

g. Commencing with the fiscal year ending December 31, 2013, for each fiscal
year for which Borrowers’ Debt Coverage Ratio is greater than 1.30 to 1.00,
Borrowers shall prepay the Loans by paying to Lender in immediately available
funds an amount equal to twenty-five percent (25%) of Borrowers’ Excess Cash
Flow for such fiscal year. Excess Cash Flow shall be determined for any fiscal
year using the figures set forth in the audited financial statements and the
Compliance Certificate delivered by Borrowers pursuant to Section 6.9 for such
fiscal year. Payments pursuant to this Section 2.6(f) shall be made within two
(2) Business Days after delivery to Lender of such audited financial statements,
but in no event later than one hundred twenty (120) days after the end of the
applicable fiscal year. In the event that the financial statements are not so
delivered, then a calculation based upon estimated amounts shall be made by
Lender upon which calculation Borrowers shall make the prepayment required by
this Section 2.6(g), subject to adjustment when the financial statements are
delivered to Lender as required hereby. Such calculation made by Lender and
payment delivered by Borrowers shall not be deemed a waiver of any rights Lender
may have as a result of the failure by Borrowers to deliver such financial
statement.

 

h. Any prepayments on account of the Term Loan pursuant to this Section 2.6
shall first be applied to accrued and unpaid interest on the Term Loan and then
to the principal balance of the Term Loan in the inverse order of maturity.

17

 

 

i. Any prepayments on account of the Term Loan (whether voluntary or mandatory)
shall not affect any Borrower’s obligation to continue making payments under any
Interest Hedging Instrument, which obligations shall remain in full force and
effect notwithstanding such prepayment, subject to the terms of such Interest
Hedging Instrument.

 

2.7. Use of Proceeds: The extensions of credit under and proceeds of the Term
Loan shall be used solely to pay a portion of the purchase price of the
Acquisition, which shall occur as follows: (i) ADC shall receive the Term Loan
proceeds from Lender, (ii) ADC shall loan the Term Loan proceeds to Parent on
the Closing Date (the “Proceeds Loan”) and (iii) the Parent shall use the
proceeds of the Proceeds Loan to pay the purchase price set forth in the Merger
Agreement on the Closing Date.

 

2.8. Capital Adequacy: If, after the date hereof, Lender reasonably determines
that (a) the adoption of or change in any law, rule, regulation or guidelines
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (b) compliance by Lender
or its parent bank holding company with any guideline, request, or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), the effect of reducing the return on Lender’s or such holding company’s
capital as a consequence of the Lender’s commitments hereunder to a level below
that which Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
Lender to be material, then Lender may notify Borrowers thereof, so long as such
amounts have accrued on or after the day which is 180 days prior to the date on
which Lender first made demand therefor; provided, that if the event giving rise
to such costs or reductions has retroactive effect, such 180 day period shall be
extended to include the period of retroactive effect. Following receipt of such
notice, Borrowers agree to pay Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within
ninety (90) days after presentation by Lender of a statement in the amount and
setting forth in reasonable detail Lender’s calculation thereof and the
assumption upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount,
Lender may use any reasonable averaging and attribution methods. Any rules,
regulations, policies, guidelines, directives or similar requirements adopted,
promulgated or implemented in connection with (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and (b) the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any United States Governmental Authority, in each case
pursuant to Basel III, shall in all events are deemed to have been imposed,
introduced and adopted after the date of this Agreement.

 

2.9. Joint and Several Liability.

 

a. Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Lender to pay over or credit all loan proceeds hereunder
in accordance with the request of Borrowing Agent.

18

 

 

b. The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Lender shall not incur
liability to Borrowers as a result thereof. To induce Lender to do so and in
consideration thereof, each Borrower hereby indemnifies Lender and holds Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Lender on any request or instruction from Borrowing
Agent or any other action taken by Lender with respect to this Section 2.9
except due to willful misconduct or gross negligence by the indemnified party
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).

 

c. All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Lender to any
Borrower, failure of Lender to give any Borrower notice of borrowing or any
other notice, any failure of Lender to pursue or preserve its rights against any
Borrower, the release by Lender of any Collateral now or thereafter acquired
from any Borrower, and such agreement by each Borrower to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof. Each Borrower waives all suretyship defenses.

 

d. Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers’ Property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and repayment in full of the Obligations.

 

SECTION III. COLLATERAL

 

3.1. Collateral: As security for the payment of the Obligations, and
satisfaction by each Borrower of all covenants and undertakings contained in
this Agreement and the other Loan Documents:

 

a. Personal Property: Each Borrower hereby assigns and grants to Lender, a
continuing Lien on and security interest in, upon and to all assets of such
Borrower, including but not limited to the following Property, all whether now
owned or hereafter acquired, created or arising and wherever located:

 

(i) Accounts - All Accounts;

 

(ii) Chattel Paper - All Chattel Paper;

 

(iii) Documents - All Documents;

 

(iv) Instruments - All Instruments;

 

(v) Inventory - All Inventory;

19

 

 

(vi) General Intangibles- All General Intangibles;

 

(vii) Equipment- All Equipment,

 

(viii) Fixtures - All Fixtures;

 

(ix) Deposit Accounts - All Deposit Accounts (including any Permitted
Investments that constitute Deposit Accounts, but excluding any Trust Accounts);

 

(x) Goods - All Goods;

 

(xi) Letter of Credit Rights – All Letter of Credit Rights;

 

(xii) Supporting Obligations – All Supporting Obligations;

 

(xiii) Investment Property - All Investment Property (including any Permitted
Investments that constitute Investment Property);

 

(xiv) Commercial Tort Claims – All Commercial Tort Claims identified and
described on Schedule “5.20” (as amended or supplemented from time to time);

 

(xv) Property in Lender’s Possession- All Property of such Borrower, now or
hereafter in Lender’s possession;

 

(xvi) Books and Records-All of Borrower’s present and future business records
and information, including, but not limited to, manual records, computer runs,
print outs, tapes, disks, software, programs, source codes and any other
computer prepared information and equipment of any kind; and

 

(xvii) Proceeds–All products of and Accessions to any of the foregoing and all
Proceeds (including, without limitation, insurance policies and proceeds),
whether cash or non-cash, of all of the foregoing property described in clauses
(i) through (xvi); provided, however, that the Collateral shall not include any
Excluded Property.

 

b. Collateral Assignments. Borrowers shall execute and deliver or cause the
execution and delivery of the Collateral Assignment.

 

3.2. Lien Documents: At Closing and thereafter as Lender deems necessary, each
Loan Party shall execute and/or deliver to Lender, or have executed and
delivered (all in form and substance satisfactory to Lender and its counsel):

 

a. Financing statements pursuant to the UCC, which Lender may file in the
jurisdiction where such Loan Party is organized and in any other jurisdiction
that Lender deems appropriate;

 

b. Any certificates evidencing the Capital Stock pledged to Lender pursuant to
the Pledge Agreement, duly indorsed in blank; and

20

 

 

c. Any other agreements, documents, instruments and writings, including, without
limitation, intellectual property security agreements, required by Lender to
evidence, perfect or protect the Liens and security interests in the Collateral
or as Lender may reasonably request from time to time.

 

3.3. Other Actions:

 

a. In addition to the foregoing, each Borrower shall do anything further that
may be reasonably required by Lender to secure Lender and effectuate the
granting and perfection of Liens under this Agreement, including, without
limitation, the execution and delivery of security agreements, contracts and any
other documents required hereunder and the delivery of motor titles with
Lender’s lien noted thereon. At Lender’s reasonable request, each Borrower shall
also promptly deliver (with execution by such Borrower of all necessary
documents or forms to reflect, implement or enforce the Liens described herein),
or cause to be delivered to Lender all items for which Lender must receive
possession to obtain a perfected security interest, including without
limitation, all notes, stock powers, letters of credit, certificates and
documents of title, Chattel Paper, Warehouse Receipts, Instruments, and any
other similar instruments constituting Collateral.

 

b. Lender is hereby authorized to file financing statements and amendments to
financing statements without any Borrower’s signature, in accordance with the
UCC. Each Borrower hereby authorizes Lender to file all such financing
statements and amendments to financing statements describing the Collateral in
any filing office as Lender, in its sole discretion may determine, including
financing statements listing “All Assets” in the collateral description therein.
Each Borrower agrees to comply with the requests of Lender in order for Lender
to have and maintain a valid and perfected first security interest in the
Collateral including, without limitation, executing and using commercially
reasonable efforts to cause any other Person to execute such documents as Lender
may require to obtain Control (as defined in the UCC) over all Deposit Accounts
(other than Trust Accounts), Letter of Credit Rights and Investment Property.

 

3.4. Searches, Certificates:

 

a. Lender shall, prior to or at Closing, and thereafter as Lender may reasonably
determine from time to time, at Borrowers’ expense, obtain the following
searches (the results of which are to be consistent with the warranties made by
Loan Parties in this Agreement):

 

(i) UCC searches with the Secretary of State and local filing office of each
state where each Loan Party is organized, maintains its executive office, a
place of business, or assets; and

 

(ii) Judgment, state and federal tax lien and corporate tax lien searches, in
all applicable filing offices of each state searched under subparagraph (i)
above.

 

b. Each Loan Party shall, prior to or at Closing and at its expense, obtain and
deliver to Lender good standing certificates showing such Loan Party to be in
good standing in its state of organization and in each other state in which it
is doing and presently intends to do business for which qualification is
required.

21

 

 

3.5. Landlord’s and Warehouseman’s Waivers; Access Agreements: Each Borrower
will use its commercially reasonable efforts to cause each owner of any premises
occupied by such Borrower or to be occupied by such Borrower and each
warehouseman of any warehouse, where, in either case Collateral is held, to
execute and deliver to Lender an instrument, in form and substance satisfactory
to Lender, under which such owner(s) or warehouseman subordinates its/his/their
interests in and waives its/his/their right to distrain on or foreclose against
the Collateral and agrees to allow Lender to enter into and remain on such
premises to dispose of or deal with any Collateral located thereon.

 

3.6. Filing Security Agreement: A carbon, photographic or other reproduction or
other copy of this Agreement or of a financing statement is sufficient as and
may be filed in lieu of a financing statement.

 

3.7. Power of Attorney: Each of the officers of Lender is hereby irrevocably
made, constituted and appointed the true and lawful attorney for each Borrower
(without requiring any of them to act as such) with full power of substitution
to do the following: (a) endorse the name of such Borrower upon any and all
checks, drafts, money orders and other instruments for the payment of monies
that are payable to such Borrower and constitute collections on such Borrower’s
Accounts or proceeds of other Collateral; (b) execute and/or file in the name of
each Borrower any financing statements, schedules, assignments, instruments,
documents and statements that such Borrower is obligated to give Lender
hereunder or is necessary to perfect (or continue or evidence the perfection of
such security interest or Lien) Lender’s security interest or Lien in the
Collateral including without limitation, the notification of Account Debtors of
Lender’s security interest in any such Collateral; and (c) upon the occurrence
of an Event of Default which is continuing do such other and further acts and
deeds in the name of each Borrower that Lender may reasonably deem necessary or
desirable to enforce any Account or other Collateral.

 

SECTION IV. CLOSING AND CONDITIONS PRECEDENT TO ADVANCES

 

Closing under this Agreement is subject to the following conditions precedent
(all instruments, documents and agreements to be in form and substance
satisfactory to Lender and Lender’s counsel):

 

4.1. Resolutions, Opinions, and Other Documents: Each Loan Party shall have
delivered, or caused to be delivered to Lender the following:

 

a. this Agreement, the Term Loan Note and each of the other Loan Documents to be
executed and/or delivered by each Borrower or any other Person pursuant to this
Agreement, all properly executed;

 

b. financing statements, certificates evidencing the Capital Stock pledged to
Lender under the Pledge Agreement, duly indorsed in blank, and each of the other
Loan Documents;

 

c. the landlord’s and warehouseman’s waivers required under Section 3.5;

 

d. certified copies of (i) resolutions of each Loan Party’s board of directors,
authorizing the execution, delivery and performance of this Agreement, the Term
Loan Note to be issued hereunder and each of the other Loan Documents required
to be delivered by any Section hereof and (ii) each Loan Party’s Organizational
Documents (certified by the applicable secretary of state), as applicable;

22

 

 

e. an incumbency certificate for each Loan Party identifying all Authorized
Officers, with specimen signatures;

 

f. a written opinion of each Loan Party’s independent counsel addressed to
Lender and opinions of such other counsel as Lender deems reasonably necessary;

 

g. such financial statements, reports, certifications and other operational
information as Lender may reasonably require, satisfactory in all respects to
Lender;

 

h. certification by an Authorized Officer of the Borrowers that there has not
occurred any material adverse change in the operations and condition (financial
or otherwise) of the Borrowers, taken as a whole, since December 31, 2011;

 

i. certification by an Authorized Officer of Parent that there has not occurred
any material adverse change in the operations and condition (financial or
otherwise) of Parent since September 30, 2011;

 

j. payment by Borrowers of all fees including, without limitation, the Closing
Fee, and all Expenses associated with the Term Loan required to be paid
hereunder;

 

k. searches and certificates required under Section 3.4;

 

l. insurance certificates and policies as required under Section 6.2;

 

m. copies of the (i) Merger Agreement and (ii) Management Agreement, all
certified as true and correct by an Authorized Officer of Borrowing Agent;

 

n. evidence that the Acquisition has been consummated in accordance with the
terms of the Merger Agreement;

 

o. all required due diligence reports relating to the Acquisition, including but
not limited to a review of the historical and interim financial statements,
which Lender shall have reviewed to its reasonable satisfaction;

 

p. copies of the Employment Agreements, which Lender shall have reviewed to its
reasonable satisfaction;

 

q. copies of Borrowers’ material contracts with their Affiliates, which Lender
shall have reviewed to its satisfaction;

 

r. the Management Fee Subordination Agreement, duly executed by all parties
thereto;

 

s. such other documents reasonably required by Lender.

 

4.2. Absence of Certain Events: At the Closing Date, no Default or Event of
Default hereunder shall have occurred and be continuing.

23

 

 

4.3. Warranties and Representations at Closing: The warranties and
representations contained in Section 5 as well as any other Section of this
Agreement shall be true and correct in all respects on the Closing Date with the
same effect as though made on and as of that date, except to the extent such
warranties and representations relate to an earlier date, in which case such
warranties and representations shall be true and correct in all respects as of
such earlier date. No Loan Party shall have taken any action or permitted any
condition to exist which would have been prohibited by any Section hereof.

 

4.4. Compliance with this Agreement: Each Loan Party shall have performed and
complied with all agreements, covenants and conditions contained herein
including, without limitation, the provisions of Sections 6 and 7 hereof, which
are required to be performed or complied with by the Loan Parties before or at
the Closing Date.

 

4.5. Officers’ Certificate: Lender shall have received a certificate dated the
Closing Date and signed by the chief financial officer of each Loan Party
certifying that all of the conditions specified in this Section 4 have been
fulfilled.

 

4.6. Closing: Subject to the conditions of this Section, the Term Loan shall be
made available on such date (the “Closing Date”) and at such time as may be
mutually agreeable to the parties contemporaneously with the execution hereof
(“Closing”) at such place as may be mutually agreeable to the parties.

 

4.7. Waiver of Rights: By completing the Closing hereunder, Lender does not
thereby waive a breach of any warranty or representation made by any Loan Party
hereunder or under any agreement, document, or instrument delivered to Lender or
otherwise referred to herein, and any claims and rights of Lender resulting from
any breach or misrepresentation by any Loan Party are specifically reserved by
Lender.

 

SECTION V. REPRESENTATIONS AND WARRANTIES

 

To induce Lender to complete the Closing and make the Term Loan to Borrowers,
each Loan Party warrants and represents to Lender that:

 

5.1. Organization and Validity:

 

a. Each Loan Party (i) is a corporation, duly organized and validly existing
under the laws of the state of its organization, (ii) has the appropriate power
and authority to operate its business and to own its Property and (iii) is duly
qualified, is validly existing and in good standing and has lawful power and
authority to engage in the business it conducts in each state where the nature
and extent of its business requires qualification, except where the failure to
so qualify does not and could not have a Material Adverse Effect. A list of all
states and other jurisdictions where each Loan Party is qualified to do business
on the Closing Date is shown on Schedule “5.1” attached hereto and made part
hereof.

 

b. The making and performance of this Agreement and the other Loan Documents and
consummation of the Acquisition will not (i) violate any Requirement of Law or
decree, award, injunction, judgment by which such Loan Party is bound, (ii)
violate the Organizational Documents of any Loan Party, (iii) cause or result in
the imposition or creation of any lien upon any property of any Loan Party, (iv)
or violate or result in a default or breach (immediately or with the passage of
time) under any contract, agreement, indenture or instrument to which such Loan
Party is a party, or by which such Loan Party is bound, including the Material
Agreements. No Loan Party is in violation of any term of any contract,
agreement, indenture or instrument to which it is a party or by which it may be
bound which violation has or could have a Material Adverse Effect, or of its
Organizational Documents.

24

 

 

c. Each Loan Party has all requisite power and authority to enter into and
perform this Agreement and each other Loan Document to which it is party and to
incur the obligations herein and therein provided for, and has taken all proper
and necessary action to authorize the execution, delivery and performance of
this Agreement, and the other Loan Documents as applicable.

 

d. This Agreement, the Term Loan Note to be issued hereunder, and all of the
other Loan Documents, when delivered, will be valid and binding upon each Loan
Party, as applicable, and enforceable in accordance with their respective terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

5.2. Places of Business: The only places of business of each Borrower, and the
places where such Borrower keeps and intends to keep its Property as of the
Closing Date, are at the addresses shown on Schedule “5.2” attached hereto and
made part hereof.

 

5.3. Pending Litigation: There are no suits, claims, judgments or judicial or
administrative orders or proceedings pending, or to the knowledge of any Loan
Party, threatened, against any Loan Party in any court or before any
Governmental Authority which (i) individually or in the aggregate could
reasonably be expected to result in a Material Adverse Effect, (ii) individually
or in the aggregate could reasonably be expected to prevent consummation of the
Acquisition or (iii) allege the invalidity of or dispute any of the terms of
this Agreement or any Loan Document. No Loan Party is in violation of any order,
writ, injunction or decree of any Governmental Authority. To the knowledge of
each Loan Party, there are no investigations (civil or criminal) pending or
threatened against such Loan Party in any court or before any Governmental
Authority.

 

5.4. Title to Properties: Each Borrower has good and marketable title in fee
simple (or its equivalent under applicable law) to all the Property it purports
to own, free from Liens and free from the claims of any other Person, except for
Permitted Liens.

 

5.5. Consent: No consent, approval, license or authorization of any Person, or
recording, registration or filing with any Person is required by any Requirement
of Law or any agreement in connection with any Loan Party’s execution, delivery
and performance of this Agreement or any other Loan Documents or consummation of
the Acquisition, other than (a) the filings and other actions required to be
taken by the terms of the Loan Documents to perfect the Liens created by the
Loan Documents, (b) filing of the Certificate of Merger with the Delaware
Secretary of State, and (c) the filings to be made by Parent with the Securities
and Exchange Commission pursuant to applicable securities laws.

 

5.6. Taxes: All tax returns required to be filed by any Loan Party in any
jurisdiction have been filed. All taxes, assessments, fees and other
governmental charges upon any Loan Party, or upon any of its Property, income or
franchises, which are shown to be due and payable on such returns have been
paid, except for those taxes being contested in good faith with due diligence by
appropriate proceedings for which appropriate reserves have been maintained
under GAAP and as to which no Lien has been entered. As of the Closing Date, no
Loan Party is aware of any proposed additional tax assessment or tax to be
assessed against or applicable to any Loan Party.

25

 

 

5.7. Financial Statements and Projections: a. The annual audited balance sheet
of each Borrower as of December 31, 2011, and the related statements of profit
and loss, stockholder’s equity and cash flow as of such date accompanied by
reports thereon from such Borrower’s independent certified public accountants
(complete copies of which have been delivered to Lender), and the interim
reviewed balance sheet of each Borrower as of June 30, 2012, and the related
statements of profit and loss, stockholder’s equity and cash flow as of such
date have been prepared in accordance with GAAP and present fairly the financial
position of each Borrower as of such date and the results of its operations for
such periods, subject to lack of footnotes and year-end adjustments for interim
financial statements.

 

b. The annual audited balance sheet of Parent as of September 30, 2011, and the
related statements of profit and loss, stockholder’s equity and cash flow as of
such date accompanied by reports thereon from such Borrower’s independent
certified public accountants (complete copies of which have been delivered to
Lender), and the interim internally prepared balance sheet of Parent as of June
30, 2012, and the related statements of profit and loss, stockholder’s equity
and cash flow as of such date have been prepared in accordance with GAAP and
present fairly the financial position of Parent as of such date and the results
of its operations for such periods, subject to lack of footnotes and year-end
adjustments for interim financial statements.

 

c. The fiscal year for each Borrower currently ends on December 31. The fiscal
year for Parent currently ends on September 30. Each Loan Party’s federal tax
identification number and each Borrower’s state organizational identification
number for UCC purposes are as shown on Schedule “5.7” attached hereto and made
part hereof.

 

d. As of the Closing Date, no Loan Party has any material liabilities,
contingent or otherwise, other than as disclosed in the financial statements
referred to in Section 5.7(a)and (b) or set forth on Schedule “5.7” and there
are not now and not anticipated any material unrealized losses of any Loan
Party.

 

e. The operating projections that have been previously submitted to Lender and
that will be submitted to Lender pursuant to Section 6.9, present, to each Loan
Party’s knowledge and belief based on the assumptions set forth in such
projections, the expected results of operations and sources and uses of cash of
Borrowers for the periods covered by such projections (it being recognized by
Lender that any projections and forecasts provided by the Loan Parties are based
on estimates and assumptions believed by the Loan Parties to be reasonable as of
the date of the projections or assumptions and that actual results during the
period or periods covered by any such projections and forecasts may differ from
projected or forecasted results).

 

5.8. Full Disclosure: The financial statements referred to in Section 5.7 of
this Agreement do not, nor does any other written statement of any Loan Party to
Lender in connection with the negotiation of the Term Loan, contain any untrue
statement of a material fact in light of the circumstances under which such
statements were made as of the time when such statements were made. Such
statements, taken as a whole, do not omit a material fact, the omission of which
would make the statements contained therein misleading in light of the
circumstances under which such statements were made as of the time when such
statements were made. As of the Closing Date, there is no fact known to any Loan
Party which has not been disclosed in writing to Lender which has or could have
a Material Adverse Effect.

26

 

 

5.9. Subsidiaries: As of the Closing Date, no Borrower has any Subsidiaries or
Affiliates, except as shown on Schedule “5.9” attached hereto and made part
hereof, which Schedule shows such Subsidiary’s or Affiliate’s name, jurisdiction
of organization, classes of Capital Stock and the holders of such Capital Stock.

 

5.10. Investments, Guarantees, Contracts, etc.:

 

a. As of the Closing Date, no Loan Party owns or holds equity or long term debt
investments in, or has any outstanding advances to, any other Person, except as
shown on Schedule “5.10(a),” attached hereto and made part hereof.

 

b. As of the Closing Date, no Borrower has entered into any leases for real or
personal Property (whether as landlord or tenant or lessor or lessee), except as
shown on Schedule “5.10(b),” attached hereto and made part hereof.

 

c. As of the Closing Date, no Loan Party is a party to any contract or
agreement, or subject to any restriction under any Organizational Document,
which, assuming compliance with such contract, agreement or restriction, has or
could reasonably be expected to have a Material Adverse Effect.

 

d. Except as otherwise specifically provided in this Agreement, no Loan Party
has agreed or consented to, or is party to any agreement, restricting, directly
or indirectly, the granting of a Lien with respect to any Loan Party’s Property.

 

5.11. Government Regulations, ERISA, etc.:

 

a. The use of the proceeds of the Term Loan will not directly or indirectly
violate or result in a violation of Section 7 of the Securities Exchange Act of
1934, as amended, or any regulations issued pursuant thereto, including, without
limitation, Regulations U, T and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. No Borrower owns or intends to carry or
purchase any “margin stock” within the meaning of said Regulation U.

 

b. Each Loan Party has obtained all licenses, permits, franchises or other
governmental authorizations necessary for the ownership of its Property and for
the conduct of its business.

 

c. (i) No Loan Party, no Subsidiary of any Loan Party and no ERISA Affiliate
maintains or contributes to any Employee Pension Plan or Multiemployer Plan,
except as disclosed on Schedule 5.11(c) attached hereto. Each Loan Party has
furnished to Lender a copy of the most recent actuarial report for each Employee
Pension Plan that is a defined benefit plan as defined in Section 3(35) of
ERISA, and for any Plan that is a funded employee welfare benefit plan, and each
such report is accurate in all material respects.

27

 

 

(ii) Each Plan, which is intended to be qualified within the meaning of Section
401(a) of the Code, has received a favorable determination, opinion or advisory
letter from the IRS with respect to all plan document qualification requirements
for which the remedial amendment period under Section 401(b) of the Code has
closed, any plan document amendments required by such determination letter were
made as and when required by such determination letter, and nothing has
occurred, whether by action or failure to act, since the date of such letter
which would reasonably be expected to prevent any such plan from remaining so
qualified.

 

(iii) Each Plan has been operated in all material respects in compliance with
the requirements of the Code and ERISA and the terms of each Plan.

 

(iv) Except as specifically disclosed on Schedule 5.11(c): Except as
specifically disclosed on Schedule 5.11(c): (a) with respect to any Plan, there
has been no transaction in connection with which any Loan Party, its
Subsidiaries or their respective ERISA Affiliates could be subject to either a
material civil penalty assessed pursuant to Section 502(i) of ERISA or a
material tax penalty imposed pursuant to Section 4975 of the Code; (b) there has
been no failure by any Employee Pension Plan to satisfy the Minimum Funding
Standards applicable to such Employee Pension Plan, whether or not waived, or an
unfulfilled obligation to contribute to any Multiemployer Plan; (c) no liability
to the PBGC has been or is reasonably expected to be incurred with respect to
any Employee Pension Plan except for required premium payments to the PBGC; (d)
there has been (1) no Reportable Event with respect to any Employee Pension
Plan, and (2) no event or condition which presents a material risk of
termination of any Employee Pension Plan by the PBGC, in either case involving
conditions which could result in any liability to the PBGC; (e) neither any Loan
Party, its Subsidiaries nor any ERISA Affiliate (1) has incurred or reasonably
expects to incur Withdrawal Liability with respect to any Multiemployer Plan,
(2) has received any notification that a Multiemployer Plan is in
Reorganization, or (3) reasonably expects any Multiemployer Plan to be in
Reorganization; (f) there is no material liability, and no circumstances exist
pursuant to which any such material liability could reasonably be imposed on any
Loan Party, any of its Subsidiaries or any ERISA Affiliate under Sections 4980B,
4980D or 5000 of the Code or Sections 409 and 502(l) of ERISA, with respect to
any Plan; (g) there is no Plan (that is an “employee welfare benefit plan,” as
defined in Section 3(1) of ERISA) (1) providing for retiree health and/or life
insurance or death benefits, other than for continuation coverage described
under COBRA (or similar state law) or (2) having unfunded liabilities;
(h) neither any Loan Party, its Subsidiaries nor any ERISA Affiliate is subject
to the Early Warning Program of the PBGC (as described in PBGC Technical Update
00-3) or has been contacted by the PBGC in connection with the PBGC’s Early
Warning Program; and (i) there is no outstanding material liability attributable
to any Employee Pension Plan subject to Title IV of ERISA or any Multiemployer
Plan which was previously maintained by or to which contributions were made or
required to be made by any Loan Party, any of its Subsidiaries or any ERISA
Affiliate, or any entity that heretofore was an ERISA Affiliate.

 

d. No Loan Party is in violation of, or in receipt of written notice that it is
in violation of, any Requirement of Law (including, without limitation,
Environmental Laws), a violation of which causes or could reasonably be expected
to cause a Material Adverse Effect.

 

5.12. Business Interruptions: Within five (5) years prior to the date hereof,
none of the business, Property or operations of any Borrower has been materially
and adversely affected in any way by any casualty, strike, lockout, combination
of workers, order of the United States of America, or any state or local
government, or any political subdivision or agency thereof, directed against
such Borrower. There are no pending or, to any Loan Party’s knowledge,
threatened labor disputes, strikes, lockouts or similar occurrences or
grievances affecting any Borrower. No labor contract of any Borrower is
scheduled to expire prior to the Term Loan Maturity Date.

28

 

 

5.13. Names and Intellectual Property:

 

a. Within five (5) years prior to the Closing Date, no Borrower has conducted
business under or used any other name (whether corporate or assumed) except for
the names shown on Schedule “5.13(a)” attached hereto and made part hereof. Each
Borrower is the sole owner of all names listed on such Schedule “5.13(a)” and
any and all business done and all invoices issued in such trade names are such
Borrower’s sales, business and invoices. Each trade name of each Borrower
represents a division or trading style of such Borrower and not a separate
Subsidiary or Affiliate or independent entity.

 

b. All trademarks, service marks, patents or copyrights which each Borrower
uses, plans to use or has a right to use as of the Closing Date are shown on
Schedule “5.13(b)” attached hereto and made part hereof and such Borrower is the
sole owner of such Property except to the extent any other Person has claims or
rights in such Property, as such claims and rights are shown on Schedule
“5.13(b)”. All material copyrights have been registered with the United States
Copyright Office. No Borrower is in violation of any rights of any other Person
with respect to such Property.

 

c. Except as shown on Schedule “5.13(c)” attached hereto and made part hereof,
(i) no Borrower requires any copyrights, patents, trademarks or other
intellectual property, or any license(s) to use any patents, trademarks or other
intellectual property in order to provide services to its customers in the
ordinary course of business; and (ii) Lender will not require any copyrights,
patents, trademarks or other intellectual property or any licenses to use the
same in order to provide such services after the occurrence of an Event of
Default.

 

5.14. Other Associations: As of the Closing Date, no Loan Party is engaged and
has any interest in any joint venture or partnership with any other Person
except as shown on Schedule “5.14,” attached hereto and made part hereof.

 

5.15. Environmental Matters: Except as shown on Schedule “5.15,” attached hereto
and made part hereof:

 

a. To the best of each Loan Party’s knowledge after due inquiry, no Property
presently owned, leased or operated by any Borrower contains, or has previously
contained, any Hazardous Substances in amounts or concentrations which (i)
constitute or constituted a violation of, or (ii) could give rise to liability
under, any Environmental Law.

 

b. To the best of each Loan Party’s knowledge after due inquiry, each Loan Party
is in compliance, and, for the duration of all applicable statutes of
limitations periods, has been in compliance with all applicable Environmental
Laws, and there is no contamination at, under or about any properties presently
owned, leased, or operated by any Borrower or violation of any Environmental Law
with respect to such properties which could reasonably be expected to interfere
with any of their continued operations or reasonably be expected to impair the
fair saleable value thereof.

29

 

 

c. No Loan Party has received any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance assessment with Environmental Laws and no Loan Party has any
knowledge that any such notice will be received or is being threatened.

 

d. Hazardous Substances have not been transported or disposed of in a manner or
to a location which are reasonably likely to give rise to liability of any
Borrower under any Environmental Law.

 

e. No judicial proceeding or governmental or administrative action is pending,
or to the knowledge of any Loan Party, threatened under any Environmental Law to
which any Borrower is, or to any Loan Party’s knowledge will be, named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding, the implementation of which is reasonably likely to
have a Material Adverse Effect on any natural resources or on any Borrower’s
business, financial condition, Property or prospects under any Environmental
Law.

 

5.16. Investment Company Act: No Loan Party is an “investment company” or a
company “controlled by an investment company” within the meaning of the
Investment Company Act of 1940.

 

5.17. Capital Stock: The authorized and outstanding Capital Stock of each
Borrower as of the Closing Date is as shown on Schedule “5.17” attached hereto
and made part hereof. All of the Capital Stock of each Loan Party has been duly
and validly authorized and issued and is fully paid and non-assessable and has
been sold and delivered to the holders thereof in compliance with, or under
valid exemption from, all Federal and state laws and the rules and regulations
of all Governmental Authorities governing the sale and delivery of securities.
There are no subscriptions, warrants, options, calls, commitments, rights or
agreements by which any Borrower or any of the shareholders of any Borrower is
bound relating to the issuance, transfer, voting or redemption of shares of its
Capital Stock or any pre-emptive rights held by any Person with respect to the
shares of Capital Stock of such Loan Party. No Borrower has issued any
securities convertible into or exchangeable for shares of its Capital Stock or
any options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.

 

5.18. Solvency: After giving effect to the transactions contemplated under this
Agreement (including consummation of the Acquisition), each Loan Party is
solvent, is able to pay its debts as they become due, and has capital sufficient
to carry on its business and all businesses in which it is about to engage, and
now owns Property having a value both at fair valuation and at present fair
salable value greater than the amount required to pay such Loan Party’s debts.
No Loan Party will be rendered insolvent by the execution and delivery of this
Agreement or any of the other Loan Documents executed in connection with this
Agreement or by the transactions contemplated hereunder or thereunder.

 

5.19. Perfection and Priority: This Agreement and the other Loan Documents are
effective to create in favor of Lender legal, valid and enforceable Liens in all
right, title and interest of each Loan Party in the Collateral, and when
financing statements have been filed in the offices of the jurisdictions shown
on Schedule “5.19,” attached hereto and made part hereof under such Loan Party’s
name and control is taken with respect to such Collateral where control is
necessary to perfect such security interest, such Loan Party will have granted
to Lender, and Lender will have perfected first priority Liens (subject to
Permitted Liens) in the Collateral, to the extent a security interest therein
can be perfected by filing a financing statement or obtaining control, superior
in right to any and all other Liens, existing or future other than Permitted
Liens.

30

 

 

5.20. Commercial Tort Claims: As of the Closing Date, no Borrower is a party to
any Commercial Tort Claims, except as shown on Schedule “5.20” attached hereto
and made part hereof.

 

5.21. Letter of Credit Rights: As of the Closing Date, no Borrower has any
Letter of Credit Rights, except as shown on Schedule “5.21,” attached hereto and
made part hereof.

 

5.22. Deposit Accounts: As of the Closing Date, all Deposit Accounts (excluding
all Trust Accounts) of each Borrower are shown on Schedule “5.22,” attached
hereto and made part hereof.

 

5.23. Anti-Terrorism Laws:

 

a. General. No Loan Party nor any Subsidiary of a Loan Party is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

b. Executive Order No. 13224. Neither any Loan Party nor any Subsidiary of a
Loan Party, or to any Loan Party’s knowledge, any of its respective agents
acting or benefiting in any capacity in connection with the Term Loan or other
transactions hereunder, is any of the following (each a “Blocked Person”):

 

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

 

(iii) a Person with which Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

 

(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list; or

 

(vi) a Person who is affiliated with a Person listed above.

 

5.24. Delivery of Acquisition Documents: Lender has received complete copies of
the Merger Agreement and each of the other instruments, documents and agreements
related thereto, and all amendments thereto, waivers relating thereto and other
side letters or agreements affecting the terms thereof. The Merger Agreement has
not been amended or supplemented, nor have any of the provisions thereof been
waived, except pursuant to a written agreement or instrument which has
heretofore been delivered to, and approved by, Lender. All of the transactions
contemplated to occur under the Merger Agreement on or before the Closing Date
have been consummated pursuant to the terms thereof, no party to the Merger
Agreement has waived the fulfillment of any material condition precedent set
forth therein, without Lender’s written consent, and no party has failed to
perform any of its material obligations thereunder.

31

 

 

5.25. Management Agreements: Except for the Management Agreement, no Borrower is
a party to any management, employment, consulting or other similar agreement or
arrangement (whether oral or written) respecting the management of their
respective businesses except for the Employment Agreements and other usual and
customary employment agreements.

 

SECTION VI. AFFIRMATIVE COVENANTS

 

Each Loan Party covenants that until all of the Obligations are paid and
satisfied in full (excluding contingent indemnification and expense
reimbursement obligations to the extent no claim giving rise thereto has been
asserted), that:

 

6.1. Payment of Taxes and Claims: Each Loan Party shall pay, before they become
delinquent, all federal and other material taxes, assessments and governmental
charges, or levies imposed upon it, or upon such Loan Party’s Property, and all
claims or demands of materialmen, mechanics, carriers, warehousemen, landlords
and other Persons, entitled to the benefit of statutory or common law Liens
which, in any case, if unpaid, would result in the imposition of a Lien upon its
Property; provided however, that each Loan Party shall not be required to pay
any such tax, assessment, charge, levy, claim or demand if the amount,
applicability or validity thereof, shall at the time, be contested in good faith
and by appropriate proceedings by such Loan Party, and if such Loan Party shall
have set aside on its books adequate reserves in respect thereof, if so required
in accordance with GAAP; which deferment of payment is permissible so long as no
Lien other than a Permitted Lien has been entered and such Loan Party’s title
to, and its right to use, its Property are not materially adversely affected
thereby.

 

6.2. Maintenance of Properties and Corporate Existence:

 

a. Property – Each Borrower shall maintain its Property in good condition
(normal wear and tear excepted), make all necessary renewals, replacements,
additions, betterments and improvements thereto and will pay and discharge when
due the cost of repairs and maintenance to its Property, and will pay all
rentals when due for all real estate leased by such Loan Party.

32

 

 

b. Property Insurance, Public and Products Liability Insurance – Each Borrower
shall maintain insurance (i) on all insurable tangible Property against fire,
flood, casualty and such other hazards (including, without limitation, extended
coverage, workmen’s compensation, boiler and machinery, with inflation coverage
by endorsement) and (ii) against public liability, product liability and
business interruption, in each case in such amounts, with such deductibles and
with such insurers as are customarily used by companies operating in the same
industry as such Loan Party. At or prior to Closing, each Borrower shall furnish
Lender with duplicate original policies of insurance or such other evidence of
insurance as Lender may require, and any certificates of insurance shall be
issued on Acord Form-27. In the event any Borrower fails to procure or cause to
be procured any such insurance or to timely pay or cause to be paid the
premium(s) on any such insurance, Lender may do so for such Borrower but such
Borrower shall continue to be liable for the same. The policies of all such
casualty insurance shall contain standard Lender’s Loss Payable Clauses (and,
with respect to liability and interruption insurance, additional insured
clauses) issued in favor of Lender under which all losses thereunder shall be
paid to Lender as Lender’s interest may appear. Such policies shall expressly
provide that the requisite insurance cannot be altered or canceled without
thirty (30) days prior written notice to Lender and shall insure Lender
notwithstanding the act or neglect of any Loan Party. Each Borrower hereby
appoints Lender as such Borrower’s attorney-in-fact, exercisable at Lender’s
option to endorse any check which may be payable to such Borrower in order to
collect the proceeds of such insurance and any amount or amounts collected by
Lender pursuant to the provisions of this Section may be applied by Lender, in
its sole discretion, to any Obligations or to repair, reconstruct or replace the
loss of or damage to Collateral as Lender in its discretion may from time to
time determine; provided that so long as no Event of Default shall have occurred
and be continuing, Borrower’s consent shall be required prior to any repair,
reconstruction or replacement by Lender. Each Borrower further covenants that
all insurance premiums owing under its current policies have been paid. Each
Borrower shall notify Lender, immediately, upon such Loan Party’s receipt of a
notice of termination, cancellation, or non-renewal from its insurance company
of any such policy.

 

c. Financial Records – Each Loan Party shall keep current and accurate books of
records and accounts in which full and correct entries will be made of all of
its business transactions, and will reflect in its financial statements adequate
accruals and appropriations to reserves, all in accordance with GAAP. No Loan
Party shall change its fiscal year end date without the prior written consent of
Lender.

 

d. Corporate Existence and Rights – Each Loan Party shall do (or cause to be
done) all things necessary to preserve and keep in full force and effect its
existence, good standing, rights and franchises. Each Loan Party shall obtain
and maintain any and all licenses, permits, franchises or other governmental
authorizations necessary to the ownership of its Property or the conduct of its
businesses.

 

e. Compliance with Laws – Each Loan Party shall be in compliance in all material
respects with any and all Requirements of Law to which it is subject, including
without limitation, Environmental Laws. Each Loan Party shall timely satisfy all
assessments, fines, costs and penalties imposed (after exhaustion of all
appeals, provided a stay has been put in effect during such appeal) by any
Governmental Authority against Loan Party or any Property of such Loan Party.

 

6.3. Business Conducted: Each Borrower shall continue in the business presently
operated by it using its commercially reasonable efforts to maintain its
customers and goodwill. No Borrower shall engage, directly or indirectly, in any
material respect in any line of business substantially different from the
businesses conducted by such Borrower immediately prior to the Closing Date.
Parent shall not engage, directly or indirectly, in any material respect in any
line of business that is not either related, ancillary or complementary to the
business of Parent as of the Closing Date, or to the businesses conducted by
Borrowers.

 

6.4. Litigation Notices: Each Loan Party shall give prompt notice to Lender of
any litigation claiming in excess of One Hundred Thousand Dollars($100,000) from
such Loan Party, or which may otherwise have a Material Adverse Effect.

33

 

 

6.5. Issue Taxes: Each Loan Party shall pay all taxes (other than taxes based
upon or measured by any Lender’s income or revenues or any personal property
tax), if any, in connection with the issuance of the Term Loan Note and the
recording of any lien documents. The obligations of each Loan Party hereunder
shall survive the payment of Loan Party’s Obligations hereunder and the
termination of this Agreement.

 

6.6. Bank Accounts: Each Borrower shall maintain its primary depository
accounts(excluding Trust Accounts) and cash management relationship with Lender,
and Parent shall maintain its primary operating account with Lender.

 

6.7. ERISA Notices: Each Loan Party shall deliver to Lender (i) promptly, and in
any event within ten (10) Business Days, after the receipt thereof, copies of
all reports and notices which any Loan Party, any of its Subsidiaries or any
ERISA Affiliate receives from PBGC, IRS or the DOL, and at the request of
Lender, copies of all annual reports for Employee Pension Plans filed with the
DOL or IRS, and (ii) as soon as possible and in any event within ten (10)
Business Days after any Loan Party knows or has reason to know that (A) any
Reportable Event has occurred or is reasonably expected to occur with respect to
any Employee Pension Plan, (B) an Accumulated Funding Deficiency has been
incurred or an application has been made to the Secretary of the United States
Treasury for a waiver or modification of the minimum funding standard or an
extension of any amortization period under Section 412 of the Code with respect
to an Employee Pension Plan, (C) proceedings have been instituted or are
reasonably expected to be instituted under Title IV of ERISA to terminate any
Employee Pension Plan, (D) any Withdrawal Liability from a Multiemployer Plan
has been or will be incurred by any Loan Party, any of its Subsidiaries or any
ERISA Affiliate, (E) any Multiemployer Plan is or is reasonably expected to be
in Reorganization, terminated, partitioned or declared insolvent, (F) an action
has been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan, (G) any event, transaction or condition
has occurred or will occur that could reasonably be expected to result in the
imposition of a lien under Part 3 of Subtitle B of Title I of ERISA or Title IV
of ERISA, (H) any Prohibited Transaction or other transaction, event or
condition has occurred or will occur with respect to a Plan that could
reasonably be expected to result in any Loan Party, any of its Subsidiaries or
any ERISA Affiliate incurring a material liability or becoming subject to a
material penalty or excise tax, or (I) the PBGC has contacted any Loan Party,
any of its Subsidiaries or any ERISA Affiliate with respect to the PBGC’s Early
Warning Program, a certificate of an Authorized Officer of Borrowing Agent
setting forth the details as to such event, transaction or condition and the
action any Loan Party has taken, is taking or proposes to take with respect
thereto and with respect to (A) and (B) above, with copies of any notices and
applications.

 

6.8. Financial Covenants: Borrowers shall maintain and comply with, and cause to
be maintained and complied with, the following financial covenants:

 

a. Debt Coverage Ratio – Borrowers shall maintain a Debt Coverage Ratio of not
less than 1.30 to 1.0. The Debt Coverage Ratio shall be measured annually as of
each fiscal year end, on a fiscal year basis.

34

 

 

b. Total Leverage Ratio. Borrowers shall maintain a Total Leverage Ratio as of
each fiscal year end of not greater than the applicable ratio set forth below
opposite the applicable period:

 

Fiscal Year Ending Ratio December 31, 2012 3.25 to 1.00 December 31, 2013 3.00
to 1.00 December 31, 2014 2.75 to 1.00 December 31, 2015 2.50 to 1.00

6.9. Financial and Business Information: Each Loan Party shall deliver or cause
to be delivered to Lender the following:

 

a. Financial Statements and Collateral Reports: such data, reports, statements
and information, financial or otherwise, as Lender may reasonably request,
including, without limitation:

 

(i) within twenty-five (25) days after the end of each calendar month of
Borrowers, the consolidated and consolidating income and cash flow statements of
each Borrower and its Subsidiaries for such month and for the expired portion of
the fiscal year ending with the end of such month prepared in accordance with
GAAP (without footnotes and subject to year-end adjustments and setting forth in
comparative form the corresponding figures for the corresponding periods of the
previous fiscal year, and the consolidated and consolidating balance sheet of
each Borrower and its Subsidiaries as at the end of such month, setting forth in
comparative form the corresponding figures as at the end of the corresponding
periods of the previous fiscal year, all prepared in accordance with GAAP
(without footnotes and subject to year-end adjustments) and in reasonable detail
and certified by Borrowing Agent’s chief financial officer to have been prepared
from the books and records of Borrowers;

 

(ii) within forty-five (45) days after the end of each fiscal quarter of
Borrowers, the consolidated and consolidating income and cash flow statements of
each Borrower and its Subsidiaries for such quarter and for the expired portion
of the fiscal year ending with the end of such quarter, prepared in accordance
with GAAP (without footnotes and subject to year-end adjustments and setting
forth in comparative form the corresponding figures for the corresponding
periods of the previous fiscal year, and the consolidated and consolidating
balance sheet of each Borrower and its Subsidiaries as at the end of such
quarter, setting forth in comparative form the corresponding figures as at the
end of the corresponding periods of the previous fiscal year, all prepared in
accordance with GAAP (without footnotes and subject to year-end adjustments) and
in reasonable detail and certified by Borrowing Agent’s chief financial officer
to have been prepared from the books and records of Borrowers;

 

(iii) within one hundred twenty (120) days after the end of each fiscal year of
each Borrower, the consolidated and consolidating income and cash flow
statements of each Borrower and its Subsidiaries for such year, and the
consolidated and consolidating (if applicable) balance sheet of each Borrower
and its Subsidiaries as at the end of such fiscal year, setting forth in each
case in comparative form the corresponding figures as at the end of and for the
previous fiscal year, all in reasonable detail, including all supporting
schedules, and audited by Marcum LLP or another independent public accounting
firm reasonably acceptable to Lender, and unqualifiedly certified to have been
prepared in accordance with GAAP, and such independent public accountants shall
also unqualifiedly certify that in making the examinations necessary to their
certification mentioned above they have reviewed the terms of this Agreement and
the accounts and conditions of Borrowers during the accounting period covered by
the certificate and that such review did not disclose the existence of any
condition or event which constitutes a Default or an Event of Default (or if
such conditions or events existed, describing them) together with copies of any
management letters provided by such accountants to management of Borrowers and
all regular schedulers to be provided by such independent public accountants as
part of the audit of Parent;

35

 

 

(iv) within one hundred twenty (120) days after the end of each fiscal year of
Parent, the consolidated and consolidating income and cash flow statements of
Parent and its Subsidiaries for such year, and the consolidated and
consolidating (if applicable) balance sheet of Parent and its Subsidiaries as at
the end of such fiscal year, setting forth in each case in comparative form the
corresponding figures as at the end of and for the previous fiscal year, all in
reasonable detail, including all supporting schedules, and audited by Marcum LLP
or another independent public accounting firm acceptable to Lender, and
unqualifiedly certified to have been prepared in accordance with GAAP, together
with copies of any management letters provided by such accountants to management
of Parent;

 

(v) no later than sixty (60) days after the commencement of each fiscal year,
Borrowers’ annual consolidated and consolidating financial statement projections
for the upcoming fiscal year and including, without limitation, a balance sheet,
income statement and cash flow statement, all shown on a fiscal quarter basis.
Such projections shall be consistent in format with the historical financial
statements and shall include disclosure of all significant assumptions used in
preparing the projections; and

 

(vi) Promptly after filing with the Internal Revenue Service but in any event
within one hundred twenty (120) days after the end of each fiscal year, the
federal income tax returns of Borrowers and Guarantor.

 

b. Notice of Event of Default- promptly upon becoming aware of the existence of
any condition or event which constitutes a Default or an Event of Default under
this Agreement, a written notice specifying the nature and period of existence
thereof and what action Loan Parties are taking (and propose to take) with
respect thereto, and

 

c. Notice of Claimed Default- promptly upon receipt by any Loan Party, notice of
default, oral or written, given to any Borrower by any creditor for Indebtedness
of any Borrower in excess of One Hundred Thousand Dollars ($100,000).

 

d. Notice of Breach of Merger Agreement – promptly after any Loan Party learns
of facts or circumstances which could reasonably be expected to constitute the
basis of a material claim against the sellers thereunder for indemnity or
otherwise under the Merger Agreement, or which would otherwise constitute any
material breach of the representations, warranties, covenants, or other
obligations of the sellers thereunder, a written notice specifying the nature
thereof and what action Loan Parties are taking (and propose to take) with
respect thereto.

 

e. Notice of Breach of Governmental Order – promptly upon any Loan Party’s
violation of any order, writ, injunction or decree of any Governmental Authority
applicable to it, a written notice specifying the nature thereof and what action
Loan Parties are taking (and propose to take) with respect thereto.

36

 

 

f. Notice of Deposit Account. Notice of any Borrower’s establishment of a new
Deposit Account (other than a Trust Account), to be delivered not later than ten
(10) Business Days prior to establishment of such Deposit Account.

 

6.10. Officers’ Certificates: Along with the set of financial statements
delivered to Lender at the end of each fiscal quarter pursuant to Section
6.9(a)(ii) hereof and the annual financial statements delivered pursuant to
Section 6.9(a)(iii) hereof, Borrowers shall deliver to Lender a certificate
(“Compliance Certificate”) (in the form of Exhibit “A,” attached hereto and made
part hereof) from the chief financial officer, chief executive officer or
president of Borrowing Agent (and as to certificates accompanying the annual
financial statements of Borrowers:

 

a. Event of Default- that the signer has reviewed the relevant terms of this
Agreement, and has made (or caused to be made under his/her supervision) a
review of the transactions and conditions of each Borrower from the beginning of
the accounting period covered by the financial statements being delivered
therewith to the date of the certificate, and that such review has not disclosed
the existence during such period of any condition or event which constitutes a
Default or an Event of Default or, if any such condition or event exists,
specifying the nature and period of existence thereof and what action Borrowers
have taken or propose to take with respect thereto.

 

b. Covenant Compliance - the information (including detailed calculations)
required in order to establish that Borrowers are in compliance with the
requirements of Section 6.8 of this Agreement, as of the end of the period
covered by the financial statements delivered.

 

6.11. Audits and Inspection; Appraisals: Loan Parties shall permit any of
Lender’s officers or other representatives to visit and inspect upon reasonable
notice during business hours any of the locations of Borrowers (provided that,
while an Event of Default exists, Lender may make such visits and inspections at
any time without prior notice) to examine and audit all of Borrowers’
Collateral, books of account, records, reports and other papers, to make copies
and extracts therefrom and to discuss its affairs, finances and accounts with
its officers, employees and independent certified public accountants. Lender may
also conduct, at Borrowers’ expense at the standard rates charged by Lender for
such activities, plus Lender’s reasonable out-of-pocket expenses (all of which
amounts shall be Expenses) field examinations with respect to the Collateral;
provided that, Lender shall not, unless an Event of Default occurs, conduct more
than two (2)field examinations per year.

 

6.12. Reserved.

 

6.13. Material Adverse Developments: Each Loan Party agrees that promptly upon
becoming aware of any development or other information outside the ordinary
course of business and excluding matters of a general economic, financial or
political nature which would reasonably be expected to have a Material Adverse
Effect it shall give to Lender telephonic notice specifying the nature of such
development or information and such anticipated effect. In addition, such verbal
communication shall be confirmed by written notice thereof to Lender on the same
day such verbal communication is made or the next Business Day thereafter.

37

 

 

6.14. Places of Business: Each Borrower shall give thirty (30) days prior
written notice to Lender of any changes in the location of any of its respective
places of business, of the places where records concerning its Accounts or where
its Inventory are kept, or the establishment of any new, or the discontinuance
of any existing place of business; provided that no Borrower may establish any
place of business outside of the United States.

 

6.15. Commercial Tort Claims: Each Borrower will promptly notify Lender in
writing in the event that any Borrower becomes a party to or obtains any rights
with respect to any Commercial Tort Claim. Such notification shall include
information sufficient to describe such Commercial Tort Claim, including, but
not limited to, the parties to the claim, the court in which the claim was
commenced, the docket number assigned to such claim, if any, and a detailed
explanation of the events that gave rise to the claim. Each Borrower shall
execute and deliver to Lender all documents and/or agreements necessary to grant
Lender a security interest in such Commercial Tort Claim to secure the
Obligations. Each Borrower authorizes Lender to file (without such Borrower’s
signature) initial financing statements or amendments, as Lender deems necessary
to perfect its security interest in the Commercial Tort Claim.

 

6.16. Letter of Credit Rights: Each Borrower shall provide Lender with written
notice of any letters of credit for which such Borrower is the beneficiary. Each
Borrower shall execute and deliver (or cause to be executed or delivered) to
Lender, all documents and agreements as Lender may require in order to obtain
and perfect its security interest in such Letter of Credit Rights.

 

6.17. Lockbox: Upon Lender’s request, each Borrower shall establish a lockbox
with Lender through which each Borrower shall instruct all Account Debtors to
make payment on Accounts. Each Borrower shall execute such agreements as Lender
may require to establish the lockbox.

 

6.18. Evidence of Merger.Loan Parties shall deliver to Lender a filed
Certificate of Merger evidencing consummation of the merger of ADC Merger Sub,
Inc. with and into ADC within one (1) Business Day after Closing.

 

6.19. Parent Good Standing. Parent shall within 15 days of Closing pay all share
taxes due to the State of Delaware and take any and all other actions to
establish good standing in the State of Delaware, and shall deliver to Lender no
later than 15 days after Closing a good standing certificate issued by the State
of Delaware regarding Parent’s status.

 

SECTION VII. NEGATIVE COVENANTS:

 

Each Loan Party covenants that until all of the Obligations are paid and
satisfied in full (excluding contingent indemnification and expense
reimbursement obligations to the extent no claim giving rise thereto has been
asserted), that:

 

7.1. Merger, Consolidation, Dissolution or Liquidation:

 

a. No Borrower shall engage in any Asset Sale other than (i) the sale of
Inventory in the ordinary course of business, (ii) equipment that is replaced by
other equipment of comparable or superior quality and value within ninety (90)
days of such Asset Sale, (iii) licenses, sublicenses, leases or subleases of
Property granted to third parties in the ordinary course of business and not
interfering with the business of the Loan Parties; (iv) sales, forgiveness or
discounting, on a non-recourse basis and in the ordinary course of business, of
past due accounts in connection with the collection or compromise thereof or the
settlement of delinquent accounts or in connection with the bankruptcy or
reorganization of suppliers or customers; (v) disposition of obsolete equipment;
(vi) disposition of cash and cash equivalents; (vii) dispositions to another
Borrower; (viii) issuances of capital stock to Parent; and (ix) dispositions
resulting from any casualty events, provided the proceeds thereof are applied in
accordance with the terms of this Agreement.

38

 

 

b. No Loan Party shall merge or consolidate with any other Person or commence a
dissolution or liquidation, other than (i) the merger of a Subsidiary of a
Borrower into such Borrower (where such Borrower is the surviving Person) or
(ii) the merger of one Borrower with another.

 

7.2. Acquisitions: No Borrower shall acquire all or a material portion of the
Capital Stock or assets of any Person in any transaction or in any series of
related transactions or enter into any sale and leaseback transaction.

 

7.3. Liens and Encumbrances: No Borrower shall: (a) execute a negative pledge
agreement with any Person covering any of its Property other than property
subject to purchase money indebtedness permitted hereunder, or (b) cause or
permit or agree or consent to cause or permit in the future (upon the happening
of a contingency or otherwise), its Property (including, without limitation, the
Collateral), whether now owned or hereafter acquired, to be subject to a Lien
except for Permitted Liens.

 

7.4. Transactions With Affiliates or Subsidiaries:

 

a. No Borrower shall enter into any transaction with any Subsidiary or other
Affiliate, including, without limitation, the purchase, sale, or exchange of
Property, or the loaning or giving of funds to any Affiliate or any Subsidiary
unless: (i) the transaction is in the ordinary course of and pursuant to the
reasonable requirements of such Loan Party’s business and upon terms
substantially the same and no less favorable to such Loan Party as it would
obtain in a comparable arm’s length transactions with any Person not an
Affiliate or a Subsidiary, and so long as such transaction is not prohibited
hereunder; (ii) such transaction is intended for incidental administrative
purposes; (iii) pursuant to the Management Agreement; or (iv) pursuant to the
making of the Proceeds Loan to Parent or receipt of payments of the Proceeds
Loan.

 

b. No Borrower shall create any Subsidiary unless (i) such Subsidiary becomes a
borrower party to this Agreement and the Loan Documents pursuant to documents in
form and substance satisfactory to Lender, including the granting by such
Subsidiary of security interests in all of its assets, subject to no Lien other
than Permitted Liens, (ii) the Capital Stock of such Subsidiary is pledged to
Lender and (iii) copies of such Subsidiary’s Organizational Documents are
delivered to Lender together with such other proof as to the incumbency of
officers and corporate actions as Lender may reasonably require.

 

7.5. Guarantees: Excepting the endorsement in the ordinary course of business of
negotiable instruments for deposit or collection, no Borrower shall become or be
liable, directly or indirectly, primary or secondary, matured or contingent, in
any manner, whether as guarantor, surety, accommodation maker, or otherwise, for
the existing or future Indebtedness of any kind of any Person, except for
Permitted Indebtedness of another Borrower.

39

 

 

7.6. Other Indebtedness: No Borrower shall: (a) hereafter incur, become liable
for, or permit to exist any Indebtedness other than Permitted Indebtedness; or
(b) make any prepayments on any existing or future Indebtedness (other than the
Obligations).

 

7.7. Loans and Investments: No Borrower shall make or have outstanding loans,
advances, extensions of credit or capital contributions to, or investments in,
any Person other than Permitted Investments.

 

7.8. Use of Lenders’ Name: No Loan Party shall use Lender’s name in connection
with any of its business operations. Nothing contained in this Agreement is
intended to permit or authorize any Loan Party to make any contract on behalf of
Lender.

 

7.9. Miscellaneous Covenants:

 

a. No Loan Party shall become or be a party to any contract or agreement which
at the time of becoming a party to such contract or agreement materially impairs
such Loan Party’s ability to perform under this Agreement.

 

b. No Loan Party shall carry or purchase any “margin stock” within the meaning
of Regulations U, T or X of the Board of Governors of the Federal Reserve
System, 12 C.F.R., Chapter II.

 

7.10. Jurisdiction of Organization: No Loan Party shall change its jurisdiction
of organization or, without thirty (30) days prior written notice to Lender,
change its name. No Loan Party shall amend its Organizational Documents in a
manner adverse to Lender.

 

7.11. Distributions:

 

a. No Borrower shall declare, pay or make, any Distributions other than (i)
Permitted Parent Distributions, (ii) Permitted Tax Distributions and (iii)
Distributions from a Borrower to another Borrower.

 

b. No Borrower shall declare or pay any bonus compensation to its officers if an
Event of Default exists or would result from the payment thereof.

 

7.12. Material Agreement: No Loan Party shall amend or modify the terms of the
(i) Management Agreement, or(ii) Merger Agreement in a manner that would be
adverse to Lender.

 

7.13. Management Arrangements:

 

a. No Borrower shall pay any management, monitoring, consulting, advisory fees
or other similar fees except for Approved Management Fees.

 

b. No Borrower shall enter into or remain bound by any management, employment or
consulting agreement with any Person that gives such Person the right to manage
its business, except for the Management Agreement, the Employment Agreements,
and usual and customary employment agreements and consulting agreements
consistent with past practice.

40

 

 

7.14. Tax Consolidation:

 

a. Other than as required by Requirements of Law, no Loan Party shall elect to
file any income tax return on behalf of an affiliated, combined, consolidated or
unitary group that includes a Borrower, except that Parent may elect to file a
consolidated federal income tax return that includes the Borrowers.

 

b. No Loan Party shall, and will not permit any of its Subsidiaries to, enter
into any agreement with any Person which would cause any Borrower or any of
Borrowers’ Subsidiaries to bear more than the amount of taxes to which such
Person would have been subject had it separately filed (or filed as part of an
affiliated, combined, consolidated or unitary tax return solely among Borrowers
and their eligible Subsidiaries under federal, state or local law), except for
agreements entered into in the ordinary course of business with Persons that are
not Affiliates that include provisions relating to the underlying transaction
for the sharing or allocation of taxes that are not based on the net income or
net profits of either party to the agreement. If any Borrower enters into any
tax sharing or tax allocation agreement, Loan Parties shall promptly deliver a
copy of such agreement to Lender

 

c. If the IRS seeks to collect any taxes or otherwise impose any tax liability
on any Borrower as a result of the Loan Parties’ filing affiliated, combined,
consolidated or unitary income tax returns with such Borrower in excess of the
income tax liability that such Borrower would have if it had filed tax returns
as the common parent of an affiliated, combined, consolidated or unitary group
that included only such Borrower and its Subsidiaries (an “Excess Tax
Liability”), Parent shall use reasonable good faith efforts to contest such
collection or imposition and cause such Excess Tax Liability to be paid by
Parent or by a Subsidiary of Parent that is not a Loan Party. In any case,
Parent shall, and cause its Subsidiaries that are not Loan Parties to defend,
indemnify and hold harmless each Borrower for the full amount of any such Excess
Tax Liability. Further, in the event that any Borrower ceases to be a member of
the consolidated federal income tax group with respect to which collection of an
Excess Tax Liability is being sought, Parent (or its successor in interest)
shall cooperate with such Borrower in requesting the IRS to exercise its
discretion under Treasury Regulation Section 1.1502-6(b) to assess and collect
from the Borrower only such Borrower’s allocable portion of any federal income
tax deficiency that is imposed on the consolidated federal income tax group;
provided, that the requirements of this sentence shall expire upon the payment
of the Obligations.

 

7.15. Compliance with ERISA: Each Loan Party shall not, and shall not permit any
of its Subsidiaries or any of its ERISA Affiliates to, take, or fail to take,
any of the following actions or permit any of the following events to occur if
such action or event individually or together with all other actions or events
would subject any Loan Party, any of its Subsidiaries or any of its ERISA
Affiliates to any material tax, penalty, or other liabilities:

 

a. engage in or knowingly consent to any “party in interest” or any
“disqualified person,” as such terms are defined in Section 3(14) of ERISA and
Section 4975(e)(2) of the Code respectively, engaging in any Prohibited
Transaction in connection with which any Loan Party, any of its Subsidiaries or
any ERISA Affiliate could be subject to either a civil penalty assessed pursuant
to Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code;

 

b. terminate any Employee Pension Plan in a manner, or take any other action,
which could result in any material liability of any Loan Party, any of its
Subsidiaries or any ERISA Affiliate to the PBGC;

41

 

 

c. fail to make full payment when due of all amounts which, under the provisions
of any Plan or any Multiemployer Plan, any Loan Party, any of its Subsidiaries
or any ERISA Affiliate is required to pay as contributions thereto, or fail to
satisfy the Minimum Funding Standards, whether or not waived, with respect to
any Employee Pension Plan or fail to pay PBGC premiums when due;

 

d. permit the current value of all vested accrued benefits under all Employee
Pension Plans which are subject to Title IV of ERISA to exceed the current value
of the assets of such plans allocable to such vested accrued benefits, except as
may be permitted under actuarial funding standards adopted in accordance with
Section 412 of the Code;

 

e. withdraw from any Multiemployer Plan, if such withdrawal would result in the
imposition of Withdrawal Liability;

 

f. fail to comply in all material respects with the requirements of COBRA
regarding continued health coverage, of the Health Insurance Portability and
Accountability Act of 1996, and of Section 1862(b) of the Social Security Act,
with respect to any Plans subject to the requirements thereof; or

 

g. fail to comply in all other material respects with the provisions of ERISA
and the Code with respect to any Plan.

 

As used in this Section 7.15, the term “accrued benefit” has the meaning
specified in Section 3(23) of ERISA and the term “current value” has the meaning
specified in Section 4001(a)(18)(B) of ERISA.

 

SECTION VIII. DEFAULT

 

8.1. Events of Default: Each of the following events shall constitute an event
of default (“Event of Default”):

 

a. Payments- if any Borrower fails to make any payment of principal or interest
under the Obligations on the date such payment is due and payable; or

 

b. Other Charges- if any Borrower fails to pay any other charges, fees, Expenses
or other monetary obligations owing to Lender arising out of or incurred in
connection with this Agreement within five (5) days of the date such payment is
due and payable; or

 

c. Particular Covenant Defaults- if any Loan Party fails to perform, comply with
or observe any covenant or undertaking contained in this Agreement and (other
than with respect to the covenants contained in Sections 6.2(b), 6.2(d) (solely
with regard to existence), 6.8, 6.9, 6.10, 6.11, 6.18 and 6.19, and Section 7
for which no cure period shall exist), such failure continues for thirty (30)
days after the occurrence thereof; or

 

d. Financial Information- if any statement, report, financial statement, or
certificate made or delivered by any Loan Party or any of its officers,
employees or agents, to Lender is not true and correct, in all material
respects, when made; or

42

 

 

e. Uninsured Loss- if there shall occur any uninsured damage to or loss, theft,
or destruction in excess of Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate with respect to any portion of any Property of any Borrower; or

 

f. Warranties or Representations- if any warranty, representation or other
statement by or on behalf of any Loan Party contained in or pursuant to this
Agreement, the other Loan Documents or in any certificate, document, agreement
or instrument furnished in compliance with, relating to, or in reference to this
Agreement, is false, erroneous, or misleading in any material respect when made;
or

 

g. Agreements with Others- (i) if any Loan Party shall default beyond any grace
period in the payment of principal or interest of any Indebtedness of any Loan
Party in excess of Two Hundred Fifty Thousand Dollars ($250,000) in the
aggregate; or (ii) if any Loan Party otherwise defaults under the terms of any
such Indebtedness if the effect of such default is to enable the holder of such
Indebtedness to accelerate the payment of any Loan Party’s obligations, which
are the subject thereof, prior to the maturity date or prior to the regularly
scheduled date of payment or (iii) any “Event of Default” occurs under and as
defined in the Citizens Documents or Jet Pay Documents and as a result thereof
demand is made on Parent Jet Pay Documents;

 

h. Other Agreements with Lender – if any Loan Party breaches or violates the
terms of, or if a default (and expiration of any applicable cure period), or an
Event of Default, occurs under, any Interest Hedging Instrument or any other
existing or future agreement (related or unrelated) (including, without
limitation, the other Loan Documents) between any Loan Party and Lender; or

 

i. Judgments- if any final judgment for the payment of money in excess of Two
Hundred Fifty Thousand Dollars ($250,000) in the aggregate (i) which is not
fully and unconditionally covered by insurance or (ii) for which any Loan Party
has not established a cash or cash equivalent reserve in the full amount of such
judgment, shall be rendered by a court of record against any Loan Party and such
judgment shall continue unsatisfied and in effect for a period of thirty (30)
consecutive days without being vacated, discharged, satisfied or bonded pending
appeal; or

 

j. Assignment for Benefit of Creditors, etc. - if any Loan Party makes or
proposes in writing, an assignment for the benefit of creditors generally,
offers a composition or extension to creditors, or makes or sends notice of an
intended bulk sale of any business or assets now or hereafter owned or conducted
by any Loan Party; or

 

k. Bankruptcy, Dissolution, etc.- upon the commencement of any action for the
dissolution or liquidation of any Loan Party, or the commencement of any
proceeding to avoid any transaction entered into by any Loan Party, or the
commencement of any case or proceeding for reorganization or liquidation of any
Loan Party’s debts under the Bankruptcy Code or any other state or federal law,
now or hereafter enacted for the relief of debtors, whether instituted by or
against any Loan Party; provided however, that any Loan Party shall have thirty
(30) days to obtain the dismissal or discharge of involuntary proceedings filed
against it, it being understood that during such thirty (30) day period, Lender
may seek adequate protection in any bankruptcy proceeding; or

43

 

 

l. Receiver - upon the appointment of a receiver, liquidator, custodian, trustee
or similar official or fiduciary for any Loan Party or for any Loan Party’s
Property; or

 

m. Execution Process, etc.- the issuance of any execution or distraint process
against any Property of any Loan Party; or

 

n. Termination of Business- if any Loan Party ceases any material portion of its
business operations as presently conducted; or

 

o. Pension Benefits, etc.- if any Loan Party fails to comply with ERISA so that
proceedings are commenced to appoint a trustee under ERISA to administer any
Loan Party’s employee plans or the PBGC institutes proceedings to appoint a
trustee to administer such plan(s), or a Lien is entered to secure any
deficiency or claim under Sections 303(k) or 4068 of ERISA, or a Reportable
Event occurs (where such event could reasonably be expected to result in a loss
to Loan Parties in excess of $100,000 or

 

p. Investigations - any evidence is received by Lender that Lender reasonably
determines in good faith is evidence that any Loan Party may have directly or
indirectly been engaged in any type of activity which would be reasonably likely
to result in the forfeiture of any material property of any Loan Party to any
Governmental Authority; or

 

q. Change of Control - if there shall occur a Change of Control; or

 

r. Surety and Guaranty Agreement – if any breach or default occurs under any
Surety and Guaranty Agreement, or if the Surety and Guaranty Agreement, or any
obligation to perform thereunder is terminated; or

 

s. Liens - if any Lien in favor of Lender shall cease to be valid, enforceable
and perfected and prior to all other Liens other than Permitted Liens (except
solely as a result of any action or inaction of Lender) or if any Loan Party or
any Governmental Authority shall assert any of the foregoing; or

 

t. Material Adverse Effect – if there is any change in any Borrower's financial
condition which, in Lender's reasonable opinion, has or would be reasonably
likely to have a Material Adverse Effect, or

 

u. Other Loan Documents - if any other Person (other than Lender) party to a
Loan Document, breaches or violates any term, provision or condition of such
Loan Document.

 

8.2. Cure: Nothing contained in this Agreement or the Loan Documents shall be
deemed to compel Lender to accept a cure of any Event of Default hereunder.

44

 

 

8.3. Rights and Remedies on Default:

 

a. In addition to all other rights, options and remedies granted or available to
Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), or otherwise available at law or in equity, upon or at
any time after the occurrence and during the continuance of an Event of Default
Lender may, in its discretion, declare the Obligations (other than any
Obligations arising under an Interest Hedging Instrument) immediately due and
payable, all without demand, notice, presentment or protest or further action of
any kind (it also being understood that the occurrence of any of the events or
conditions set forth in Sections 8.1(j),(k) or (l) shall automatically cause an
acceleration of the Obligations (other than any Obligations arising under an
Interest Hedging Instrument). Nothing contained herein shall limit the rights of
Lender under the terms of any Interest Hedging Instrument.

 

b. In addition to all other rights, options and remedies granted or available to
Lender under this Agreement or the Loan Documents (each of which is also then
exercisable by Lender), or otherwise available at law or in equity, upon or at
any time after the acceleration of the Obligations following the occurrence of
an Event of Default (other than the rights with respect to clause (iv) below
which Lender may exercise at any time after an Event of Default and regardless
of whether there is an acceleration), Lender may, in its discretion, exercise
all rights under the UCC and any other applicable law or in equity, and under
all Loan Documents permitted to be exercised after the occurrence of an Event of
Default, including the following rights and remedies (which list is given by way
of example and is not intended to be an exhaustive list of all such rights and
remedies):

 

(i) The right to take possession of, send notices regarding and collect directly
the Collateral, with or without judicial process (including without limitation
the right to notify the United States postal authorities to redirect mail
addressed to any Borrower to an address designated by Lender); or

 

(ii) By its own means or with judicial assistance, enter any Borrower’s premises
and take possession of the Collateral, or render it unusable, or dispose of the
Collateral on such premises in compliance with subsection (e) below, without any
liability for rent, storage, utilities or other sums, and such Borrower shall
not resist or interfere with such action; or

 

(iii) Require each Borrower at such Borrower’s expense to assemble all or any
part of the Collateral (other than real estate or fixtures) and make it
available to Lender at any place designated by Lender; or

 

(iv) The right to enjoin any violation of Section 7.1, it being agreed that
Lender’s remedies at law are inadequate.

 

c. Each Borrower hereby agrees that a notice received by it at least seven (7)
days before the time of any intended public sale or of the time after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable inventory or Collateral which threatens to
speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to such Borrower. Each Loan Party
covenants and agrees not to interfere with or impose any obstacle to Lender’s
exercise of its rights and remedies with respect to the Collateral, after the
occurrence of an Event of Default hereunder. Lender shall have no obligation to
clean up or prepare the Collateral for sale. If Lender sells any of the
Collateral upon credit, each Loan Party will only be credited with payments
actually made by the purchaser thereof, that are received by Lender. Lender may,
in connection with any sale of the Collateral specifically disclaim any
warranties of title or the like.

45

 

 

8.4. Nature of Remedies: All rights and remedies granted Lender hereunder and
under the Loan Documents, or otherwise available at law or in equity, shall be
deemed concurrent and cumulative, and not alternative remedies, and Lender may
proceed with any number of remedies at the same time until all Obligations are
satisfied in full. The exercise of any one right or remedy shall not be deemed a
waiver or release of any other right or remedy, and Lender, upon or at any time
after the occurrence and during the continuance of an Event of Default, may
proceed against each Loan Party, at any time, under any agreement, with any
available remedy and in any order.

 

8.5. Set-Off: In addition to all other rights, options and remedies granted or
available to Lender under this Agreement or the Loan Documents (each of which is
also then exercisable by Lender), upon or at any time after the occurrence and
during the continuance of an Event of Default, Lender (and any participant)
shall have and be deemed to have, without notice to any Loan Party, the
immediate right of set-off against any bank account of any Loan Party with
Lender, or of any Borrower with any other subsidiary of Lender or Bank Affiliate
or any participant and may apply the funds or amount thus set-off against any
Obligations hereunder. Each Loan Party specifically waives any right to require
Lender to exercise other rights, options and remedies prior to exercising any
such set-off rights. If any bank account of any Loan Party with Lender, any
other subsidiary of Lender or Bank Affiliate or any participant is attached or
otherwise liened or levied upon by any third party, Lender (and such
participant) shall have and be deemed to have, without notice to any Loan Party,
the immediate right of set-off and may apply the funds or amount thus set-off
against any Obligations hereunder.

 

SECTION IX. MISCELLANEOUS

 

9.1. Governing Law: THIS AGREEMENT, AND ALL MATTERS ARISING OUT OF OR RELATING
TO THIS AGREEMENT, AND ALL RELATED AGREEMENTS AND DOCUMENTS, SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA. THE PROVISIONS OF THIS AGREEMENT AND ALL OTHER AGREEMENTS AND
DOCUMENTS REFERRED TO HEREIN ARE TO BE DEEMED SEVERABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING
PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.

 

9.2. Integrated Agreement: The Term Loan Note, the other Loan Documents, all
related agreements, and this Agreement shall be construed as integrated and
complementary of each other, and as augmenting and not restricting Lender’s
rights and remedies. If, after applying the foregoing, an inconsistency still
exists, the provisions of this Agreement shall constitute an amendment thereto
and shall control.

 

9.3. Waiver: No omission or delay by Lender in exercising any right or power
under this Agreement or any related agreements and documents will impair such
right or power or be construed to be a waiver of any Default, or Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right or power will not preclude other or further exercise thereof or the
exercise of any other right, and as to any Loan Party no waiver will be valid
unless in writing and signed by Lender and then only to the extent specified.

46

 

 

9.4. Indemnity:

 

a. Each Loan Party releases and shall indemnify, defend and hold harmless Lender
and each Related Party (each, an “Indemnitee”) of and from any and all claims,
demands, liabilities, losses, damages and costs and expenses (including, without
limitation, reasonable legal fees), penalties and fines resulting from (i) the
execution, delivery and performance of this Agreement or any other Loan Document
or any acts or conduct of any Loan Party under, pursuant or related to this
Agreement and the other Loan Documents, (ii) any Loan Party’s breach or
violation of any representation, warranty, covenant or undertaking contained in
this Agreement or the other Loan Documents, (iii) any Loan Party’s failure to
comply with any Requirement of Law (including, without limitation, Environmental
Laws), and (iv) any claim by any other creditor of any Loan Party against Lender
arising out of any transaction whether hereunder or in any way related to the
Loan Documents; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such claims, demands, liabilities, losses, damages,
costs, expenses, penalties and fines are determined by a court of competent
jurisdiction by final nonappealable judgment to have resulted from acts or
conduct of such Indemnitee constituting willful misconduct or gross negligence.

 

b. Promptly after receipt by an indemnified party under subsection (a) above of
notice of the commencement of any action by a third party, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof. The omission so to notify the indemnifying
party shall relieve the indemnifying party from any liability which it may have
to any indemnified party under such subsection only if the indemnifying party is
unable to defend such actions as a result of such failure to so notify. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnified party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation.

 

9.5. Time: Whenever any Loan Party shall be required to make any payment, or
perform any act, on a day which is not a Business Day, such payment may be made,
or such act may be performed, on the next succeeding Business Day. Time is of
the essence in each Loan Party’s performance under all provisions of this
Agreement and all related agreements and documents.

 

9.6. Expenses of Lender: At Closing and from time to time thereafter, each Loan
Party will pay upon demand of Lender all reasonable and documented out-of-pocket
costs, fees and expenses of Lender in connection with (i) the analysis,
negotiation, preparation, execution, administration, delivery and termination of
this Agreement, and other Loan Documents and the documents and instruments
referred to herein and therein, and any amendment, amendment and restatement,
supplement, waiver or consent relating hereto or thereto, whether or not any
such amendment, amendment and restatement, supplement, waiver or consent is
executed or becomes effective, search costs, the reasonable and documented
out-of-pocket fees, expenses and disbursements of outside counsel for Lender,
any reasonable and documented out-of-pocket fees or expenses incurred by Lender
under Section 6.11 for which each Loan Party is obligated thereunder, and
reasonable charges of any expert consultant to Lender, (ii) the enforcement of
Lender’s rights hereunder, or the collection of any payments owing from, each
Loan Party under this Agreement and/or the other Loan Documents or the
protection, preservation or defense of the rights of Lender hereunder and under
the other Loan Documents, and (iii) any refinancing or restructuring of the
credit arrangements provided under this Agreement and other Loan Documents in
the nature of a “work-out” or of any insolvency or bankruptcy proceedings, or
otherwise (including in all cases the reasonable fees and disbursements of
counsel for Lender and reasonable allocated costs of internal counsel)
(collectively, the “Expenses”).

47

 

 

9.7. Brokerage: Each Loan Party represents that it has not committed Lender to
the payment of any brokerage fee, commission or charge in connection with this
transaction. If any such claim is made on Lender by any broker, finder or agent
or other person, each Loan Party hereby indemnifies, defends and saves such
party harmless against such claim and further will defend, with counsel
satisfactory to Lender, any action or actions to recover on such claim, at such
Loan Party’s own cost and expense, including such party’s reasonable counsel
fees. Loan Party further agrees that until any such claim or demand is
adjudicated in such party’s favor, the amount demanded shall be deemed an
Obligation of each Loan Party under this Agreement.

 

9.8. Notices:

 

a. Any notices or consents required or permitted by this Agreement shall be in
writing and shall be deemed given if delivered in person to the person listed
below or if sent by first class mail, telecopy or by nationally recognized
overnight courier, as follows, unless such address is changed by written notice
hereunder:

 



If to Lender to: Metro Bank   3801 Paxton Street   Harrisburg, PA  17111  
Attention: Harry G. Hayman, III   Telecopy No.:  717-901-0436     With copies
to: Ballard Spahr LLP   1735 Market Street, 51st Floor   Philadelphia, PA  19103
  Attention: Steven M. Miller   Telecopy No.:  215-864-8999     If to any Loan
Party to: AD Computer Corporation   3939 West Drive   Center Valley, PA 18034  
Attention:  C. Nicholas Antich   Telecopy No.:  610-797-9520

 



48

 

 

With copies to: Dechert LLP   Cira Center   2929 Arch Street   Philadelphia, PA
19104   Attention:  James A. Lebovitz   Telecopy No.:  (215) 994-4000      
Universal Business Payment Solutions Acquisition Corporation   Radnor Financial
Center   150 North Radnor Chester Road, Suite F-200,   Radnor, PA 19087  
Attention:  Chief Executive Officer   Telecopy No.:  877-861-8488

  

b. Any notice sent by Lender, or any Loan Party by any of the above methods
shall be deemed to be given when so received.

 

c. Lender shall be fully entitled to rely upon any telecopy or electronic mail
transmission or other writing purported to be sent by any Authorized Officer as
being genuine and authorized.

 

9.9. Headings: The headings of any paragraph or Section of this Agreement are
for convenience only and shall not be used to interpret any provision of this
Agreement.

 

9.10. Survival: All warranties, representations, and covenants made by any Loan
Party herein, or in any agreement referred to herein or on any certificate,
document or other instrument delivered by it or on its behalf under this
Agreement, shall be considered to have been relied upon by Lender, and shall
survive the delivery to Lender of the Term Loan Note, regardless of any
investigation made by Lender or on its behalf. All statements in any such
certificate or other instrument prepared and/or delivered for the benefit of
Lender shall constitute warranties and representations by any Loan Party
hereunder. Except as otherwise expressly provided herein, all covenants made by
any Loan Party hereunder or under any other agreement or instrument shall be
deemed continuing until all Obligations are satisfied in full. All
indemnification obligations under this Agreement, including under Section 6.5,
9.4 and 9.7, shall survive the termination of this Agreement and payment of the
Obligations for a period of two (2) years.

 

9.11. Successors and Assigns: This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties. No Loan Party
may transfer, assign or delegate any of its duties or obligations hereunder.
Each Loan Party acknowledges and agrees that Lender may at any time, and from
time to time, (a) sell participating interests in the Term Loan, and Lender’s
rights hereunder to other financial institutions, and (b) sell, transfer, or
assign the Term Loan and Lender’s rights hereunder, to any one or more
additional banks or financial institutions, subject (as to Lender’s rights under
this clause (b)) to each Loan Party’s written consent, which consent shall not
be unreasonably withheld; provided that, no consent under this clause (b) shall
be required if an Event of Default exists at the time of such sale, transfer or
assignment; provided, that in effecting any sale, transfer or assignment
hereunder, the Lender shall maintain the status of the Term Loan and the Term
Loan Note as an obligation in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code. Lender may, without the consent of
any Loan Party, at any time, pledge, endorse, assign or transfer all or any
portion of its rights under the Loan Documents to any of the twelve (12) Federal
Reserve Banks organized under the Federal Reserve Act 12 U.S.C. §341. No such
pledge or enforcement thereof shall release Lender from its obligations
hereunder. Subject to Section 9.23, Lender may divulge to any participant,
assignee or co-lender or prospective participant, assignee or co-lender it may
obtain in the Term Loan or any portion thereof, all information, and furnish to
such Person copies of any reports, financial statements, certificates, and
documents obtained under any provision of this Agreement, or related agreements
and documents.

49

 

 

9.12. Duplicate Originals: Two or more duplicate originals of this Agreement may
be signed by the parties, including in counterparts, each of which shall be an
original but all of which together shall constitute one and the same instrument.

 

9.13. Modification: No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed by each Loan Party
party thereto and Lender.

 

9.14. Signatories: Each individual signatory hereto represents and warrants that
he is duly authorized to execute this Agreement on behalf of his principal and
that he executes the Agreement in such capacity and not as a party.

 

9.15. Third Parties: No rights are intended to be created hereunder, or under
any related agreements or documents for the benefit of any third party donee,
creditor or incidental beneficiary of any Loan Party. Nothing contained in this
Agreement shall be construed as a delegation to Lender of any Loan Party’s duty
of performance, including, without limitation, any Loan Party’s duties under any
account or contract with any other Person.

 

9.16. Discharge of Taxes, Borrower’s Obligations, Etc.: Lender, in its sole
discretion, shall have the right at any time, and from time to time, with at
least ten (10) days prior notice to Borrowing Agent if any Borrower fails to do
so, to: (a) pay for the performance of any Borrower’s obligations hereunder, and
(b) discharge taxes or Liens, at any time levied or placed on any Borrower’s
Property in violation of this Agreement unless such Borrower is in good faith
with due diligence by appropriate proceedings contesting such taxes or Liens and
maintaining proper reserves therefor in accordance with GAAP. Expenses and
advances shall bear interest at the rate applicable to the Term Loan, until
reimbursed to Lender. Such payments and advances made by Lender shall not be
construed as a waiver by Lender of a Default or Event of Default under this
Agreement.

 

9.17. Consent to Jurisdiction: Each Loan Party and Lender each hereby
irrevocably consent to the non-exclusive jurisdiction of the Courts of the
Commonwealth of Pennsylvania or the United States District Court for the Eastern
District of Pennsylvania in any and all actions and proceedings whether arising
hereunder or under any other agreement or undertaking. Each Loan Party waives
any objection which such Loan Party may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens. Each Loan Party
irrevocably agrees to service of process by certified mail, return receipt
requested to the address of the appropriate party set forth herein.

 

9.18. Additional Documentation: Each Loan Party shall execute and/or re-execute,
and cause any other Person party to any Loan Document, to execute and/or
re-execute and to deliver to Lender or Lender’s counsel, as may be deemed
appropriate, any document or instrument signed in connection with this Agreement
which was incorrectly drafted and/or signed, as well as any document or
instrument which should have been signed at or prior to the Closing, but which
was not so signed and delivered. Each Loan Party agrees to comply with any
written request by Lender within ten (10) days after receipt by such Loan Party
of such request.

50

 

 

9.19. Advertisement: Lender, in its sole discretion, shall have the right to
announce and publicize the financing established hereunder, as it deems
appropriate, by means and media selected by Lender.

 

9.20. Waiver of Jury Trial: EACH LOAN PARTY AND LENDER EACH HEREBY WAIVE ANY AND
ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION,
PROCEEDING OR COUNTERCLAIM ARISING WITH RESPECT TO RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO OR UNDER THE LOAN DOCUMENTS OR WITH RESPECT TO ANY CLAIMS ARISING
OUT OF ANY DISCUSSIONS, NEGOTIATIONS OR COMMUNICATIONS INVOLVING OR RELATED TO
ANY PROPOSED RENEWAL, EXTENSION, AMENDMENT, MODIFICATION, RESTRUCTURE,
FORBEARANCE, WORKOUT, OR ENFORCEMENT OF THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS.

 

9.21. Consequential Damages, etc.: Neither Lender nor agent or attorney of
Lender, shall be liable for any special, indirect, exemplary, punitive or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations.

 

9.22. Nonliability of Lender: The relationship between Borrowers on the one hand
and Lender on the other hand shall be solely that of borrower and lender. Lender
shall have no fiduciary relationship with, or fiduciary responsibility to, any
Loan Party.

 

9.23. Confidentiality: Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
Lender’s and Lender’s Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any Interest Hedging Instrument with any of Lender’s
Affiliates or any action or proceeding relating to this Agreement or any other
Loan Document or any Interest Hedging Instrument with any of Lender’s Affiliates
or the enforcement of rights hereunder or thereunder, (f) with the consent of
Borrowing Agent or (g) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to Lender or any of Lender’s respective Affiliates on a
nonconfidential basis from a source other than a Loan Party. Notwithstanding the
foregoing, Lender may disclose Information, without notice to a Loan Party, to
Governmental Authorities in connection with any regulatory examination of Lender
or in accordance with Lender’s regulatory compliance policy. For purposes of
this Section 9.24, “Information” means all information received from any Loan
Party relating to any Loan Party or any Loan Party’s respective businesses,
other than any such information that is available to Lender on a
non-confidential basis prior to disclosure by any Loan Party. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

51

 

 

9.24. Patriot Act Notice: To help fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each Person who opens an
account. For purposes of this Section 9.24, account shall be understood to
include loan accounts.

 

[SIGNATURES TO FOLLOW ON SEPARATE PAGE]

52

 

 

WITNESS the due execution of this Agreement as a document under seal as of the
date first written above.

 

 

  AD COMPUTER CORPORATION               By:  /s/ C. Nicholos Antich   Name: C.
Nicholos Antich   Title: President               PAYROLL TAX FILING SERVICES,
INC.         By: /s/ C. Nicholos Antich   Name: C. Nicholos Antich   Title:
President               UNIVERSAL BUSINESS PAYMENT
SOLUTIONS ACQUISITION CORPORATION               By: /s/ Bipin C. Shah   Name:
Bipin C. Shah   Title: Chairman and CEO               METRO BANK              
By: /s/ Harry G. Hayman, III   Name: Harry G. Hayman, III   Title:  Senior Vice
President

 

 

 

 

 

(Signature Page to Loan and Security Agreement)

 

 

 

EXHIBIT “A”

 

COMPLIANCE CERTIFICATE

 

 



Metro Bank _____________, 201__



_________________

_________________

Attention: ___________________

 

The undersigned, the _______ of ______ and _______ (collectively “Borrowers”),
gives this certificate to Metro Bank(“Lender”), in accordance with the
requirements of Section 6.10 of that certain Loan and Security Agreement dated
December 28, 2012, by and among Borrowers, Universal Business Payment Solutions
Acquisition Corporation and Lender (“Loan Agreement”). Capitalized terms used in
this Certificate, unless otherwise defined herein, shall have the meanings
ascribed to them in the Loan Agreement.

 

1. Based upon my review of the consolidated balance sheets and statements of
income of Borrowers for the fiscal period ending __________________, 201_,
copies of which are attached hereto, I hereby certify that:

 

a. The Debt Coverage Ratio is ___________________;

 

b. The Total Leverage Ratio is ___________; and

 

c. The Excess Cash Flow is _______________.

 

Attached as Schedule “A” are the details underlying such financial covenant
calculations.

 

2. No Default exists on the date hereof, other than: ____________________ [if
none, so state]; and

 

3. No Event of Default exists on the date hereof, other than: __________________
[if none, so state].

 

 

  Very truly yours,               By:     Name:     Title:  

 



 

 

 

EXHIBIT “B”

 

MANAGEMENT AGREEMENT

 

 

